STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (“Agreement”) dated as of August 17, 2007, is
entered into by and among Shumate Industries, Inc., a Delaware corporation (the
“Buyer”), Sunbelt Machine Works Corporation, a Texas corporation (the
“Company”), and each of the stockholders set forth on Schedule 1 hereto
(collectively, the “Stockholders”). Capitalized terms used in this Agreement
shall have the meanings set forth or referenced in Exhibit A.
 
W I T N E S S E T H :
 
WHEREAS, the Stockholders own all of the issued and outstanding shares of common
stock, par value $1.00 per share, of the Company (the “Shares”), with each
Stockholder owning the number of Shares set forth, opposite each Stockholder’s
name on Schedule 1;
 
WHEREAS, the Buyer is willing to buy from the Stockholders, and the Stockholders
are willing to sell to the Buyers, the Shares at Closing on the terms and
conditions and in reliance on the representations and warranties and mutual
covenants herein set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the parties hereto hereby agree as follows:
 
ARTICLE 1 
 
PURCHASE AND SALE OF THE SHARES
 
Section 1.1 Purchase and Sale.  Upon the basis of the representations and
warranties herein contained and on the terms and subject to the conditions of
this Agreement, on the Closing Date and effective as of the Closing each
Stockholder shall sell, convey, assign, transfer and deliver to the Buyer, and
the Buyer shall purchase from each Stockholder, that number of Shares, each as
set forth opposite the name of such Stockholder on Schedule 1 hereto, free and
clear of all Encumbrances, in exchange for the Purchase Price (as defined
below)(the “Stock Purchase”).
 
Section 1.2 Purchase Price.  The aggregate purchase price for the Shares shall
be $14,500,000 (the “Purchase Price”), payable as follows:
 
(a) Cash in the amount of $9,000,000 (which amount may be adjusted pursuant to
the Working Capital Adjustment set forth under Section 7.8(b) hereof), payable
in immediately available funds by wire transfer at the Closing to the
Stockholders (to each, per their respective Pro Rata Portion), to be notified in
writing or email to Buyer reasonably in advance (the “Cash Consideration”);
 
(b) To each Stockholder a Pro Rata Portion of a promissory note, in the form
attached hereto as Exhibit B, such promissory notes (each, a “Note” and
collectively, the “Notes”) having a aggregate value of $2,500,000 (the “Note
Consideration”);
 
(c) To each Stockholders a Pro Rata Portion of shares of Buyer’s common stock,
$0.001 par value per share (“Buyer Common Stock”) having an aggregate value of
Two Million Five Hundred Thousand Dollars ($2,500,000), such number of shares to
be determined by taking the average of the closing prices of the Buyer Common
Stock on the Over the Counter Bulletin Board (the “Average Price”) during the
thirty (30) trading days immediately preceding the earlier of (i) the filing of
a current report on Form 8-K with the Securities and Exchange Commission
announcing the execution of this Agreement (the “Announcing 8-K”) or (ii)
Closing Date and dividing such Average Price into $2,500,000 (the “Stock
Consideration”); and


(d) the assumption of approximately $500,000 of Liabilities of the Company (the
“Liability Assumption”), The Cash Consideration, the Note Consideration, the
Stock Consideration and the Liability Assumption are hereinafter sometimes
referred to as the “Total Consideration”.
 
1

--------------------------------------------------------------------------------




Section 1.3 Surrender of Certificates.
 
(a) The Corporate Secretary of Buyer, or an institution selected by Buyer, shall
serve as the exchange agent (the “Exchange Agent”) for the Stock Purchase.
 
(b) Prior to the Closing Date, Buyer shall make available to the Exchange Agent
for exchange in accordance with this Article 1, all of the Cash Consideration,
Note Consideration and Stock Consideration (other than additional cash, if any,
due to the Working Capital Adjustment) payable pursuant to Section 1.2 hereof in
exchange for the Shares; provided, however, that, on behalf of the Stockholders,
Buyer shall deposit into the Escrow Fund (as defined in Section 7. hereof) the
Stock Consideration, otherwise payable to the Stockholders pursuant to Section
1.2 hereof. Each Stockholder shall be deemed to have contributed his or her Pro
Rata Portion of the Escrow Amount to the Escrow Fund.
 
(c) On or after the date hereof, Buyer shall or shall cause the Exchange Agent
to, mail a letter of transmittal, in the form attached hereto as Exhibit C (the
“Letter of Transmittal”), to each Stockholder at the address set forth below
each Stockholders’ name in Schedule 1. After receipt of such Letter of
Transmittal, the Stockholders will deliver the certificates representing their
Shares to the Exchange Agent for assignment to Buyer together with a duly
completed and validly executed Letter of Transmittal. Upon delivery of a stock
certificate representing Shares for assignment to Buyer to the Exchange Agent
pending Closing, or such other agent or agents as may be appointed by Buyer,
together with such Letter of Transmittal, duly completed and validly executed in
accordance with the instructions thereto, the holder of such stock certificate
shall be entitled to receive from the Exchange Agent in exchange therefor, all
of the Cash Consideration, Note Consideration and Stock Consideration (less the
Stock Consideration to be deposited in the Escrow Fund on such Stockholder’s
behalf pursuant to Section 1.3(b) and Article 7 hereof) to which such holder is
entitled pursuant to Section 1.2 hereof, and all stock certificates so delivered
shall be assigned to Buyer. Until so delivered, each stock certificate
representing Shares outstanding after the Closing Date will be deemed from and
for all corporate purposes thereafter, to evidence only the right to receive the
portion of the Total Consideration for which such shares of Company Stock shall
have been so exchanged. Should the Agreement fail to close, Exchange Agent will
deliver the Shares back to each of the Stockholders, and the preceding sentence
shall no longer apply. No payments of any portion of the Total Consideration
will be made until the holder of such Shares surrenders his, her or its stock
certificate(s) pursuant hereto.
 
(d) Notwithstanding anything to the contrary in this Section 1.3, neither the
Exchange Agent, the Buyer, nor any party hereto shall be liable to a holder of
shares of Company Stock for any amount properly paid to a public official
pursuant to any applicable abandoned property, escheat or similar law.
 
Section 1.4 Lost, Stolen or Destroyed Certificates. In the event any
certificates evidencing Shares shall have been lost, stolen or destroyed, the
Exchange Agent shall issue in exchange for such lost, stolen or destroyed
certificates, upon the making of an affidavit of that fact by the holder
thereof, such amount, if any, as may be required pursuant to Section 1.1 hereof;
provided, however, that Buyer may, in its discretion and as a condition
precedent to the issuance thereof, require the Stockholder who is the owner of
such lost, stolen or destroyed certificates to either (i) deliver a bond in such
amount as it may reasonably direct or (ii) provide an indemnification agreement
in a form and substance acceptable to Stockholder, against any claim that may be
made against Buyer or the Exchange Agent with respect to the certificates
alleged to have been lost, stolen or destroyed.
 
 
Section 1.5 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Isaacks &
Associates, Ltd, L.L.P., 12777 Jones Road, Suite 100, Houston, Texas 77060, at
10:00 a.m. local time within 48 hours of satisfaction or waiver of all closing
conditions set forth in Article 6, or such later date or time as the parties
hereto may agree in writing (the “Closing Date”).
 
ARTICLE 2 
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE STOCKHOLDERS
 
Except as specifically set forth in the disclosure schedule delivered by the
Company and the Stockholders to Buyer at or prior to the execution of this
Agreement (the “Company to its knowledge Disclosure Schedule”), the parts of
which are numbered to correspond to the Section numbers of this Agreement, the
Company and, severally and not jointly to his or its knowledge, each of the
Stockholders, hereby represent and warrant to Buyer:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.1 Due Organization; Good Standing; Authority; Binding Nature of
Agreements.
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and has all necessary corporate
power and authority: (i) to conduct its business in the manner in which its
business is currently being conducted; (ii) to own and use its assets in the
manner in which its assets are currently owned and used; (iii) to perform its
obligations under all Company Contracts; and (iv) to enter into and perform all
of its obligations under the Transactional Agreements to which it is a party.
 
(b) Except as set forth on Section 2.1(b) of the Company Disclosure Schedule,
the Company has never conducted any business under or otherwise used, for any
purpose or in any jurisdiction, any fictitious name, assumed name, trade name or
name other than the name set forth in its articles of incorporation, as amended.
 
(c) The Company is not qualified as a foreign corporation in any jurisdictions
and the nature of its business or the ownership or leasing of its properties
does not requires any such qualification, except where the failure to so qualify
and be in good standing would not have a Company Material Adverse Effect.
 
(d) Neither the Company nor any of the Stockholders has approved, or commenced
any proceeding or made any election contemplating, the dissolution or
liquidation of the Company or the winding up or cessation of the Company’s
business or affairs.
 
(e) Except as set forth on Section 2.1(e) of the Company Disclosure Schedule,
the Company has no subsidiaries, and the Company does not own, beneficially or
otherwise, any shares or other securities of, or any direct or indirect equity
interest in, any Entity.
 
(f) Each of the Transactional Agreements to which the Company is a party
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms and conditions, subject to (i)
bankruptcy, insolvency, reorganization, arrangement, moratorium and other
similar laws of general applicability relating to or affecting creditors’ rights
generally; and (ii) general principles of equity.
 
Section 2.2 Articles of Incorporation and Bylaws; Records.
 
(a) The Company has delivered to Buyer true and complete copies of: (i) the
Company’s articles of incorporation and bylaws, including all amendments
thereto; (ii) the stock records of the Company; and (iii) the minutes and other
records of the meetings and other proceedings (including any actions taken by
written consent or otherwise without a meeting) of the Stockholders, and any
predecessor thereto, and the board of directors of the Company, and any
predecessor thereto. There have been no meetings or other proceedings of the
Stockholders, or any predecessor thereto, or the board of directors of the
Company, or any predecessor thereto which required board or shareholder action,
that are not reflected in such minutes or other records.
 
(b) Except as set forth on Section 2.2(b) of the Company Disclosure Schedule,
there has not been any violation of any of the provisions of the Company’s
articles of incorporation or bylaws or of any resolution adopted by the
Stockholders or the Company’s board of directors, and to the knowledge of the
Company no event has occurred, and no condition or circumstance exists, that
likely would (with or without notice or lapse of time) constitute or result
directly or indirectly in such a violation except where such violation would not
constitute a Company Material Adverse Effect.
 
(c) Except as set forth on Section 2.2 of the Company Disclosure Schedule, the
minute books of the Company (copies of which have been provided to Buyer) are
accurate, up to date and complete in all respects, and such minute books of the
Company and any predecessor thereto are in the actual possession and direct
control of the Company.
 
Section 2.3 Capitalization; Ownership of Stock. As of the date of this
Agreement:
 
(a) The authorized capital stock of the Company consists of 2,000,000 shares of
Company Common Stock. As of the date of this Agreement, the outstanding capital
of the Company consists of 1,000 shares of Company Common Stock. All of such
Company Stock are owned of record by the Stockholders, free and clear of any
Encumbrances imposed by the Company. Section 2.3(a) of the Company Disclosure
Schedule includes a list of all Stockholders and the number of shares of Company
Common Stock held thereby, in each case indicating which of such stock is
restricted stock. The Company has no Company Stock Options or Company Warrants
issued or outstanding
 
 
3

--------------------------------------------------------------------------------

 
 
(b) All of the shares of Company Common Stock currently outstanding (i) have
been duly authorized and validly issued, (ii) are fully paid and nonassessable,
and (iii) have been issued in full compliance with all applicable securities
laws and other applicable Legal Requirements, except where such noncompliance
would not result in a Company Material Adverse Effect.
 
(c) Except as described in Section 2.3(a) of the Company Disclosure Schedule,
there is no (i) outstanding preemptive right, subscription, option, call,
warrant or right (whether or not currently exercisable) to acquire any shares of
the capital stock or other securities of the Company; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of the Company; (iii)
Contract under which the Company is or may become obligated to sell or otherwise
issue any shares of its capital stock or any other securities; or (iv) condition
or circumstance that likely would directly or indirectly give rise to or provide
a basis for the assertion of a claim by any Person to the effect that such
Person is entitled to acquire or receive any shares of capital stock or other
securities of the Company.
 
(d) Since December 31, 2006, the Company has neither repurchased, redeemed or
otherwise reacquired, and has not agreed, committed or offered (in writing or
otherwise) to reacquire, any shares of its capital stock or other securities.
Any securities reacquired by the Company were (or will have been) reacquired in
full compliance with the applicable provisions of all applicable Legal
Requirements.
 
Section 2.4 Financial Statements.
 
(a) The Company is currently having an accounting firm authorized to practice
before the Securities and Exchange Commission conduct an audit of the balance
sheet of the Company, as of December 31, 2006 and the related statements of
operations, shareholders’ equity and cash flows for the two years then ended
(the “Company Audited Financial Statements”), and such audit shall be completed
prior to Closing. The Company Audited Financial Statements will be true and
accurate, in accordance with the books and records of Company in all material
respects. Except as disclosed therein, the Company Audited Financial Statements
(i) will be in accordance with the books and records of the Company and will be
prepared in conformity with generally accepted accounting principles as in
effect in the United States. (“GAAP”) consistently applied for all periods, and
(ii) will present fairly the financial position of the Company as of the
respective dates thereof, and the results of operations, and changes in
shareholders’ equity and changes in cash flow for the periods then ended, all in
accordance with GAAP consistently applied for all periods.
 
(b) The Company has delivered to Buyer the unaudited balance sheets of Scantlin
Machine Works Ltd. as of January 31, 2007 (the “Unaudited Interim Balance
Sheet”) and related unaudited statements of operations for the one month then
ended, a copy of which is attached hereto as Exhibit D.
 
(c) Except as set forth on Section 2.4(c) of the Company Disclosure Schedule, at
the date of the Unaudited Interim Balance Sheet, (i) the Company and Scantlin
Machine Works Ltd. on a consolidated basis had no Liabilities of any nature
required by GAAP to be provided for in such Unaudited Interim Balance Sheet
which were not provided for, (ii) the Company and Scantlin Machine Works Ltd. on
a consolidated basis had no Liabilities of any nature which were not required by
GAAP to be provided for in the Unaudited Interim Balance Sheet, and (iii) all
reserves established by the Company and Scantlin Machine Works Ltd. on a
consolidated basis and set forth in the Unaudited Interim Balance Sheet were
adequate in all material respects for the purposes for which they were
established.
 
(d) Except as set forth in Section 2.4(d) of the Company Disclosure Schedule,
since the date of the Unaudited Interim Balance Sheet, the Company has no (and
Scantlin Machine Works Ltd. had no) Liabilities in excess of $15,000
individually or $35,000 in the aggregate, except for (i) Liabilities identified
as such in the “liabilities” column of the Unaudited Interim Balance Sheet; (ii)
accounts payable incurred and accrued by the Company in the Ordinary Course of
Business since the date of the Unaudited Interim Balance Sheet; and (iii) fees
and expenses associated with the transactions contemplated hereby (such fees and
expenses to be subject to Article 9 hereof).
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.5 Absence of Changes. Except as set forth in Section 2.5 of the
Company Disclosure Schedule, from the date of the Unaudited Interim Balance
Sheet to the date of this Agreement:
 
(a) there has not been any Company Material Adverse Effect, and no event has
occurred that likely would have a Company Material Adverse Effect;
 
(b) there has not been any material loss, damage or destruction to any of the
Company’s assets not covered by insurance;
 
(c) the Company has not (i) declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any shares of capital stock, or (ii)
repurchased, redeemed or otherwise reacquired any shares of capital stock or
other securities, except for the repurchase of shares of Common Stock from
employees, officers, directors, consultants or other persons performing services
for the Company pursuant to agreements under which the Company has the option to
repurchase such shares at cost upon the occurrence of certain events, such as
the termination of employment, which repurchases are reflected in the Company
Disclosure Schedules delivered in accordance with Section 2.3(d) hereof;
 
(d) the Company has not sold or otherwise issued any shares of capital stock or
any other securities, except pursuant to the Company Stock Option Plan or upon
exercise or conversion of exercisable or convertible securities which exercises
and conversions are reflected in the Company Disclosure Schedules delivered in
accordance with Section 2.3 hereof;
 
(e) the Company has not amended its articles of incorporation or bylaws and has
not effected or been a party to any recapitalization, reclassification of
shares, stock split, reverse stock split or similar transaction;
 
(f) the Company has not purchased or otherwise acquired any asset from any other
Person, except for assets acquired by the Company in the Ordinary Course of
Business;
 
(g) the Company has not leased or licensed any asset from any other Person,
except for assets leased or licensed in the Ordinary Course of Business;
 
(h) the Company has not made any individual capital expenditure, measured by
invoice amount, in excess of $15,000;
 
(i) the Company has not sold or otherwise transferred, and has not leased or
licensed, any asset to any other Person except in the Ordinary Course of
Business;
 
(j) the Company has not written off as uncollectible, or established any reserve
with respect to, any account receivable or other indebtedness of $25,000 or
more;
 
(k) the Company has not pledged or hypothecated any of its assets or otherwise
permitted any of its assets to become subject to any Encumbrance;
 
(l) the Company has not made any loan or advance to any other Person, including
without limitation, any shareholder (excluding routine advances to employees and
consultants for expenses not exceeding $3,000 in any individual case or $15,000
in the aggregate);
 
(m) the Company has not (i) established or adopted any Plan or (ii) paid any
bonus or made any profit sharing or similar payment to, or increased the amount
of the wages, salary, commissions, fringe benefits or other compensation or
remuneration payable to, any of its directors, officers or employees other than
salary increases for non-officer employees in the Ordinary Course of Business
and consistent with the Company’s review and compensation practices then in
force and the Company has not adopted any review or compensation policies;
 
(n) the Company has not entered into, and neither the Company nor any of the
assets owned or used by the Company has become bound by, any Contract, except in
the Ordinary Course of Business;
 
5

--------------------------------------------------------------------------------


 
(o) no Contract by which the Company or any of the assets owned or used by the
Company is or was bound, or under which the Company has or had any rights or
interest, has been amended or terminated, except in the Ordinary Course of
Business;
 
(p) there has been no borrowing or agreement to borrow by the Company or change
in the contingent obligations of the Company by way of guaranty, endorsement,
indemnity, or otherwise or grant of a mortgage or security interest in any
property of the Company (other than endorsements of checks and indemnities and
warranties entered into in the Ordinary Course of Business), and the Company has
not incurred, assumed or otherwise become subject to any Liabilities, other than
Liabilities incurred by the Company in the Ordinary Course of Business;
 
(q) the Company has not discharged any Encumbrance or discharged or paid any
indebtedness or other Liability, except any that (i) are reflected as current
liabilities in the Unaudited Interim Balance Sheet or have been incurred by the
Company since the date thereof in the Ordinary Course of Business, and (ii) have
been discharged or paid in the Ordinary Course of Business;
 
(r) the Company has not forgiven any debt or otherwise released or waived any
right or claim in excess of $15,000;
 
(s) the Company has not changed any of its methods of accounting or accounting
practices in any respect (except as required by GAAP);
 
(t) the Company has not entered into any material transaction or taken any other
action outside the Ordinary Course of Business; and
 
(u) the Company has not agreed or committed (in writing or otherwise) to take
any of the actions referred to in clauses (c) through (t) above.
 
Section 2.6 Title to Assets; Equipment; Real Property, Leases.
 
(a) Except as set forth in Section 2.6 to the Company Disclosure Schedule, the
Company owns, and has good, valid and marketable title to, all assets it
purports to own, including (i) all assets reflected on the Unaudited Interim
Balance Sheet; (ii) all assets acquired by the Company since the date of the
Unaudited Interim Balance Sheet; and (iii) all other assets reflected in the
Company’s books and records as being owned by the Company. Except as set forth
in Section 2.6 to the Company Disclosure Schedule, all of said assets are owned
by the Company free and clear of any Encumbrances, except liens for current
taxes and assessments not delinquent and minor Encumbrances that have arisen in
the Ordinary Course of Business that do not (individually or in the aggregate)
materially detract from the value of the assets subject thereto or materially
impair the operations of the Company.
 
(b) Section 2.6(b) of the Company Disclosure Schedule identifies all equipment,
furniture, fixtures, improvements and other tangible owned by or leased to the
Company.
 
(c) To the knowledge of the Company, each asset identified in Section 2.6(b) of
the Company Disclosure Schedule (i) is free of defects and deficiencies and in
good condition and repair, consistent with its age and intended use (ordinary
wear and tear excepted); (ii) complies in all material respects, and is being
operated and otherwise used in full compliance, with all applicable Legal
Requirements; and (iii) is adequate in all material respects for the uses to
which it is being put.
 
(d) The Company does not own any real property or any interest in real property,
except for the leaseholds created under the real property leases identified in
Section 2.6(d) of the Company Disclosure Schedule (the “Leased Premises”).
Section 2.6(d) of the Company Disclosure Schedule provides an accurate and
complete summary description of the premises covered by said leases and the
facilities located on such premises. The Company enjoys peaceful and undisturbed
possession of such premises. The Company has delivered to Buyer complete copies
of all such leases. The Company has no further obligations or liabilities to any
Persons in connection with or arising from its occupancy of the Leased Premises,
including any lease payments or restoration obligations.
 
(e) Except as set forth on Section 2.6(e) of the Company Disclosure Schedule,
the Company does not have any tangible personal property assets that are being
leased or licensed to the Company with respect to which annual lease or license
payments exceed $10,000.
 
6

--------------------------------------------------------------------------------


 
(f) Except as set forth on Section 2.6(f) of the Company Disclosure Schedule,
all leases pursuant to which the Company leases real property are valid and
effective in accordance with their respective terms and, to the Company’s
knowledge, there exists no default thereunder or occurrence or condition (other
than the passage of time) which could result in a default by the Company
thereunder or termination thereof.
 
Section 2.7 Bank Accounts. Section 2.7 of the Company Disclosure Schedule
accurately sets forth, with respect to each account maintained by or for the
benefit of the Company at any bank or other financial institution:
 
(a) the name and location of the institution at which such account is
maintained;
 
(b) the name in which such account is maintained and the account number of such
account;
 
(c) a description of such account and the purpose for which such account is
used;
 
(d) the balance in such account as of July 31, 2007; and
 
(e) the names of all individuals authorized to draw on or make withdrawals from
such account. There are no safe deposit boxes or similar arrangements maintained
by or for the benefit of the Company.
 
Section 2.8 Receivables; Customers.
 
(a) The Company has made available to Buyer a list of all accounts receivable of
the Company as of the Unaudited Interim Balance Sheet Date, together with an
aging schedule indicating a range of days elapsed since invoice.
 
(b) Except as set forth on Section 2.8(b) of the Company Disclosure Schedule,
all of the Company’s accounts receivable arose in the Ordinary Course of
Business, are carried at values determined in accordance with GAAP consistently
applied, and are collectible except to the extent of reserves therefor set forth
in the Unaudited Interim Balance Sheet or, for receivables arising subsequent to
December 31, 2006, as reflected on the books and records of the Company (which
are prepared in accordance with GAAP consistently applied). Except as set forth
on Section 2.8(b) of the Company Disclosure Schedule, no person has any Lien on
any of the Company’s accounts receivable and no request or agreement for
deduction or discount has been made with respect to any of the Company’s
accounts receivable.
 
Section 2.9 Accounts Payable. Section 2.9 of the Company Disclosure Schedule (i)
provides an accurate and complete breakdown and aging of the Company’s accounts
payable as of May 1, 2007 and (ii) provides an accurate and complete breakdown
of the Company’s long term debt as of the date of this Agreement.
 
Section 2.10 Proprietary Assets.


(a) Section 2.10(a) of the Company Disclosure Schedule sets forth each of the
following Proprietary Assets owned by or licensed to the Company or otherwise
used in connection with the Company’s business: all United States and foreign
(i) patent and patent applications; (ii) registered trademarks and trademark
applications; (iii) registered copyrights and applications for copyright
registration; and (iv) any other such Proprietary Asset that is the subject of
an application to, or certificate or registration issued by, any state,
government or other public legal authority.
 
(b) The Company has taken reasonable measures and precautions necessary to
protect the confidentiality and value of each Proprietary Asset that is owned by
or licensed to the Company or that is otherwise used in connection with the
Company’s business.
 
(c) Except as set forth on Section 2.10(c)(i) of the Company Disclosure
Schedule, the Company has not granted any third party any right to manufacture,
reproduce, license, use, distribute, market or exploit any of its Proprietary
Assets or any adaptations, translations, or derivative works based on the
Proprietary Assets or any portion thereof. Except as set forth on Section
2.10(c)(ii) of the Company Disclosure Schedule, no Company Proprietary Asset is
a “derivative work” of any original work currently owned by a third party as the
term “derivative work” is defined in the United States Copyright Act, Title 17,
U.S.C. Section 101.
 
7

--------------------------------------------------------------------------------


 
(d) The Proprietary Assets owned by or licensed to the Company include all
Proprietary Assets necessary to conduct the Company’s business to the same
extent and in the same manner as currently conducted. Such ownership or right to
use, and to license others to use, are free and clear of, and without liability
under, all claims and right of third parties (other than the licensor, and, to
the Company’s knowledge, any claims and rights of third parties against such
licensors).
 
Section 2.11 Contracts.
 
(a) Section 2.11(a) of the Company Disclosure Schedule lists each of the
following Company Contracts:
 
(i) any Company Contract or series of related Company Contracts requiring in the
aggregate payments after the date hereof by or to the Company of more than
$50,000;
 
(ii) any Company Contract with or for the benefit of any current or former
officer, director, shareholder, employee or consultant of the Company or, to the
Company’s knowledge, a relative of any of the foregoing;
 
(iii) any Company Contract with any labor union or association representing any
employee of the Company;
 
(iv) any Company Contract for the purchase or sale of materials, supplies,
equipment, merchandise or services that contain an escalation, renegotiation or
redetermination clause or that obligate the Company to purchase all or
substantially all of its requirements of a particular product from a supplier,
or for periodic minimum purchases of a particular product from a supplier in
excess of $25,000;
 
(v) any Company Contract for sale of any of the assets or properties of the
Company other than in the Ordinary Course of Business or for the grant to any
Person of any options, rights of first refusal, or preferential or similar
rights to purchase any such assets or properties and other than any of the
Transaction Documents;
 
(vi) any agreement of surety, guarantee or indemnification, other than
agreements in the Ordinary Course of Business with respect to obligations in an
aggregate amount not in excess of $50,000;
 
(vii) any Company Contract containing covenants of the Company or any employee
not to compete in any line of business, in any geographic area or with any
Person or covenants of any other Person not to compete with the Company or in
any line of business of the Company;
 
(viii) any Company Contract with customers or suppliers for the sharing of fees,
the rebating of charges or other similar arrangements in excess of $25,000;
 
(ix) any Company Contract with any holder of securities of the Company as such
(including, without limitation, any Company Contract containing an obligation to
register any of such securities under any federal or state securities laws);
 
(x) any Company Contract obligating the Company to deliver services or product
enhancements or containing a “most favored nation” pricing clause;
 
(xi) any Company Contract relating to the acquisition by the Company of any
operating business or the capital stock of any other person other than as
related to the Company’s merger with Scantlin Machine Works Ltd.;
 
(xii) any Company Contract requiring the payment to any Person of a brokerage or
sales commission or a finder’s or referral fee (other than arrangements to pay
commission or fees to employees in the Ordinary Course of Business) in excess of
$25,000;
 
(xiii) any Company Contract or note relating to or evidencing outstanding
indebtedness for borrowed money, including, without limitation, credit cards,
open lines of credit and equipment leases in excess of $25,000;
 
8

--------------------------------------------------------------------------------


 
(xiv) any lease, sublease or other Company Contract under which the Company is
lessor or lessee of any real property or equipment or other tangible property
with respect to obligations in excess of $50,000;
 
(xv) any Company Contract relating to the employment of any employee, and any
Company Contract pursuant to which the Company is or may become obligated to
make any severance, termination, bonus or relocation payment or any other
payment (other than payments in respect of salary) in excess of $50,000, to any
current or former employee or director; and
 
(xvii) any other material Company Contract whether or not made in the Ordinary
Course of Business in excess of $50,000.
 
(b) Except as set forth on Section 2.11(b) of the Company Disclosure Schedule,
each Company Contract is valid and in full force and effect, and is enforceable
by the Company in accordance with its material terms, except as enforceability
may be limited by bankruptcy and other similar laws and general principles of
equity.
 
(c) Except as set forth on Section 2.11(c) of the Company Disclosure Schedule,
neither the Company nor, to the Company’s knowledge, any other party to a
Company Contract is in default under any Company Contract. No event has
occurred, and, to the Company’s knowledge, no circumstance or condition exists,
that likely would (with or without notice or lapse of time) (i) result in a
violation or breach of any of the provisions of any Company Contract except
where such violation of breach would not result in a Company Material Adverse
Effect, (ii) give any Person the right to declare a default or exercise any
remedy or hinder any Company Contract, (iii) give any Person the right to
accelerate the maturity or performance of any Company Contract, or (iv) give any
Person the right to cancel, terminate or modify any Company Contract except for
the passage of time. The Company has not waived any of its rights under any
Company Contract, except in the Ordinary Course of Business.
 
(d) (i) The Company is not a guarantor of and has not otherwise agreed to cause,
insure or become liable for, and has not pledged any of its assets to secure,
the performance or payment of any obligation or other Liability of any other
Person except in the Ordinary Course of Business; and (ii) except as set forth
on Section 2.6(d)(ii) of the Company Disclosure Schedule, the Company has never
been a party to or bound by any joint venture agreement, partnership agreement,
profit sharing agreement, cost sharing agreement, loss sharing agreement or
similar Contract.
 
(e) To the knowledge of the Company, the performance of the Company Contracts
will not result in any violation of or failure to comply with any Legal
Requirement.
 
(f) There is no proposed Contract as to which any bid, offer, written proposal,
term sheet or similar document has been submitted or received by the Company
that would commit the Company to deliver goods or provide services with a value
in excess of $50,000 and is outstanding.
 
(g) No party to any Company Contract has notified the Company or made a claim to
the effect that the Company has failed to perform a material obligation
thereunder. In addition, to the knowledge of the Company, there is no plan,
intention or indication of any contracting party to any Company Contract to
cause the termination, cancellation or modification of such Contract or to
reduce or otherwise change its activity thereunder so as to adversely affect the
benefits derived or expected to be derived therefrom by the Company.
 
Section 2.12 Compliance With Legal Requirements.
 
(a) Except as set forth on Section 2.12(a) of the Company Disclosure Schedule,
the Company is in compliance with each material Legal Requirement that is
applicable to it or to the conduct of its business or the ownership or use of
any of its assets.
 
(b) To the knowledge of the Company, no event has occurred, and no condition or
circumstance exists, that likely would (with or without notice or lapse of time)
constitute or result directly or indirectly in a violation by the Company of, or
a failure on the part of the Company to comply with, any Legal Requirement,
except such failures as would not have a Company Material Adverse Effect.
 
(c) Except as set forth on Section 2.12(a) of the Company Disclosure Schedule,
the Company has not received any notice or other communication (in writing or
otherwise) from any Governmental Body, or any other Person, regarding (i) any
actual, alleged, possible or potential violation of, or failure to comply with,
any Legal Requirement or (ii) any actual, alleged, possible or potential
obligation on the part of the Company to undertake, or to bear all or any
portion of the cost of, any cleanup or any remedial, corrective or response
action of any nature.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.13 Governmental Authorizations.
 
(a) Except as set forth on Section 2.13(a) of the Company Disclosure Schedule,
the Company has all licenses, permits, franchises, orders or approvals of any
federal, state, local or foreign governmental or regulatory body required for
the conduct of the business of the Company, except where not having such
license, permit, franchise, order or approval would not result in a Company
Material Adverse Effect; and all are in full force and effect; and no proceeding
is pending or, to the knowledge of the Company, threatened to revoke or limit
any of the foregoing.
 
Section 2.14 Tax Matters.
 
(a) Except as set forth on Section 2.14(a) of the Company Disclosure Schedule,
since January 1, 2002 each Tax required to have been paid, or claimed by any
Governmental Body to be payable, by the Company (whether pursuant to any Tax
Return or otherwise) has been duly paid in full on a timely basis. Any Tax
required to have been withheld or collected by the Company has been duly
withheld and collected, and (to the extent required) each such Tax has been paid
to the appropriate Governmental Body.
 
(b) Since January 1, 2000, all Tax Returns required to be filed by or on behalf
of the Company (“Company Returns”) (i) have been or will be filed when due, and
(ii) have been, or will be when filed, accurately and completely prepared in
material compliance with all applicable Legal Requirements. All amounts shown on
the Company Returns to be due on or before the date hereof, and all amounts
otherwise payable in connection with the Company Returns on or before the date
hereof, have been paid. The Company has made available to Buyer accurate and
complete copies of Company Returns filed by the Company.
 
(c) The Company’s liability for unpaid Taxes for all periods ending on or before
the date of the Financial Statements does not, in the aggregate, exceed the
amount of the current liability accruals for Taxes (excluding reserves for
deferred taxes) reported in the Financial Statements. The Company has
established in the Ordinary Course of Business reserves for the payment of all
Taxes for the period from the date of the Financial Statements through the date
hereof and has disclosed the dollar amount of such reserves to the Buyer.
 
(d) Section 2.14(d) of the Company Disclosure Schedule accurately identifies
each examination or audit of any Company Return that has been conducted by any
Governmental Body since January 1, 2002. The Company has delivered to Buyer
accurate and complete copies of all audit reports and similar documents relating
to Company Returns. No extension or waiver of the limitation period applicable
to any of the Company Returns has been granted (by the Company or any other
Person) that are still in effect, and no such extension or waiver has been
requested from the Company.
 
(e) Except as set forth on Section 2.14(e) of the Company Disclosure Schedule,
no claim or other Proceeding is pending or to the Company’s knowledge has been
threatened against or with respect to Company in respect of any Tax. There are
no unsatisfied Liabilities for Taxes with respect to any notice of deficiency or
similar document received by the Company. The Company has not entered into or
become bound by any agreement or consent pursuant to Section 341(f) of the Code.
The Company has not been, and will not be, required to include any adjustment in
taxable income for any tax period prior to Closing (or portion thereof) pursuant
to Section 481 or 263A of the Code or any comparable provision under state or
foreign Tax laws as a result of transactions or events occurring, or accounting
methods employed, prior to the Closing. The Company is in compliance with the
terms and conditions of any applicable Tax exemptions, Tax agreements or Tax
orders of any Governmental Body to which it may be subject or which it may have
claimed, and the transactions contemplated by this Agreement will not have any
adverse effect on such compliance.
 
(f) There is no agreement, plan, arrangement or other Contract covering any
employee or independent contractor or former employee or independent contractor
of the Company that, individually or collectively, could give rise directly or
indirectly to the payment of any amount that would not be deductible pursuant to
Section 280G or Section 162(m) of the Code.
 
10

--------------------------------------------------------------------------------


 
(g) Except as set forth on Section 2.14(g) of the Company Disclosure Schedule,
the Company is not liable for Taxes incurred by any individual, trust,
corporation, partnership or other entity other than Company, either as a
transferee or pursuant to Treasury Regulations Section 1.1502-6, or pursuant to
any other provision of federal, state or local law or regulation. Except as set
forth on Section 2.14(f) of the Company Disclosure Schedule, the Company is not,
and has never been, a party to or bound by any tax indemnity agreement, tax
sharing agreement, tax allocation agreement or similar Contract.
 
(h) The Company is not a party to any joint venture, partnership or other
arrangement or contract which could be treated as a partnership for United
States federal income tax purposes.
 
(i) The Company is not a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code and has not been a United States
real property holding corporation within the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.
 
(j) The Company has not been the “distributing corporation” (within the meaning
of Section 355(c)(2) of the Code) with respect to a transaction described in
Section 355 of the Code within the 3-year period ending as of the date of this
Agreement.
 
Section 2.15 Employee and Labor Matters.
 
(a) Section 2.15(a) of the Company Disclosure Schedule accurately sets forth,
with respect to each employee of the Company as of the date of this Agreement
(including any employee of the Company who is on a leave of absence or on layoff
status) (i) the name of such employee and the date as of which such employee was
originally hired by the Company; (ii) such employee’s title; (iii) such
employee’s annualized compensation as of the date of this Agreement (which will
include the employee’s base salary and whether such employee is a bonus or
commission employee, an approximate calculation of any bonus payable to such
employee as of the date of this Agreement, and any commission schedule
applicable to such employee); (iv) each Plan in which such employee participates
or is eligible to participate; (v) accrued paid time off payable to such
employee as of July 31, 2007; (vi) any severance that would be due upon
termination with or without cause of such employee. and (vii) any Governmental
Authorization that is held by such employee and that is used in connection with
the Company’s business. Copies of all loans and commission plans have been made
available to Buyer;
 
(b) Section 2.15(b) of the Company Disclosure Schedule contains a list of
individuals who are currently performing services for the Company and are
classified as “consultants” or “independent contractors,” and the respective
compensation of each such “consultant” or “independent contractor.”
 
(c) Except as set forth on Section 2.15(c) of the Company Disclosure Schedule
There is no former employee of the Company who is receiving or is scheduled to
receive (or whose spouse or other dependent is receiving or is scheduled to
receive) any benefits (whether from the Company or otherwise) relating to such
former employee’s employment with the Company except as is required under
Section 4980B of the Code or similar applicable state law.
 
(d) Except as set forth on Schedule 2.15(d) of the Company Disclosure Schedule,
the Company is not a party to or bound by any employment agreement or any union
contract, collective bargaining agreement or similar Contract.
 
(e) Except as set forth on Section 2.15(e) of the Company Disclosure Schedule,
the Company has never been a party to or bound by any Contract that creates or
grants to any Person, or provides for the creation or grant of, any stock
appreciation right, phantom stock right or similar right or interest.
 
(f) Except as set forth on Section 2.15(f) of the Company Disclosure Schedule,
the employment of each of the Company’s employees is terminable by the Company
at will. The Company has delivered to Buyer accurate and complete copies of all
employee manuals and handbooks, policy statements and employment agreements
relating to the employment of the current employees of the Company.
 
(g) To the knowledge of the Company (i) no employee of the Company intends to
terminate his or her employment with the Company and the Company does not have a
present intention to terminate the employment of any employee; (ii) to the
Company’s knowledge, no employee of the Company has received since December 31,
2006, nor is currently considering, an offer to join a business that likely
would be competitive with the Company’s business; and (iii) no employee of the
Company is a party to or is bound by any confidentiality agreement,
noncompetition agreement or other Contract (with any Person) that likely would
have an adverse effect on (A) the performance by such employee of any of his or
her duties or responsibilities as an employee of the Company, or (B) the
Company’s business or operations.
 
 
11

--------------------------------------------------------------------------------

 
 
(h) To the Company’s knowledge, no employee who is a party to any proprietary
information, confidentiality, noncompetition, employment or similar agreement
with any third party is in breach of such agreement.
 
(i) To its knowledge, the Company is not engaged, and has never been engaged, in
any unfair labor practice (as defined under the National Labor Relations Act).
Since January 1, 2004, there has never been any slowdown, work stoppage, labor
dispute or union organizing activity, or any similar activity or dispute,
affecting the Company or any of its employees while employed by the Company.
There is not now pending, and to the knowledge of the Company no Person has
threatened to commence, any such slowdown, work stoppage, labor dispute or union
organizing activity or any similar activity or dispute, nor has any event
occurred, nor does any condition or circumstance exist, that likely would
directly or indirectly give rise to or provide a basis for the commencement of
any such slowdown, work stoppage, labor dispute or union organizing activity or
any similar activity or dispute.
 
(j) Each employee of the Company is in compliance with all applicable visa and
work permit requirements. Except as set forth on Section 2.15(j) of the Company
Disclosure Schedule, no visa or work permit held by an employee of the Company
will expire during the six month period beginning at the date of this Agreement.
 
Section 2.16 Benefit Plans; ERISA. 
 
(a) Section 2.16(a) of the Company Disclosure Schedule lists all written (i)
Employee Benefit Plans, (ii) employment agreements, including, but not limited
to, any individual benefit arrangement, policy or practice with respect to any
current or former employee or director of the Company or any ERISA Affiliate,
and (iii) other employee benefit, bonus or other incentive compensation, stock
option, stock purchase, stock appreciation, severance pay, lay-off or reduction
in force, change in control, sick pay, vacation pay, salary continuation,
retainer, leave of absence, educational assistance, service award, employee
discount, fringe benefit plans, arrangements, policies or practices, whether
legally binding or not, and including a specific identification of those which
contain severance pay or change of control provisions or pending change of
control provisions, which the Company or any ERISA Affiliate maintains,
contributes to or has any obligation to or liability for (collectively, the
“Plans”). Except as set forth on Section 2.16(a) of the Company Disclosure
Schedule, the Company is not party to any agreements regarding the payment of
severance.
 
(b) Except as set forth in Section 2.16(b) of the Company Disclosure Schedule,
none of the Plans is a Defined Benefit Plan, and neither the Company nor any
ERISA Affiliate has ever sponsored, maintained or contributed to, or ever been
obligated to contribute to, a Defined Benefit Plan.
 
(c) Except as set forth in Section 2.16(b) of the Company Disclosure Schedule,
none of the Plans is a Multiemployer Plan, and neither the Company nor any ERISA
Affiliate has ever contributed to, or ever been obligated to contribute to, a
Multiemployer Plan.
 
(d) The Company does not maintain or contribute to any welfare benefit plan that
provides health benefits to an employee after the employee’s termination of
employment or retirement except as required under Section 4980B of the Code and
Sections 601 through 608 of ERISA or similar applicable state law.
 
(e) Each Plan that is an Employee Benefit Plan is in material compliance with
its terms and in operation with the requirements provided by any and all
statutes, orders or governmental rules or regulations currently in effect and
applicable to the Plan, including but not limited to ERISA and the Code.
 
(f) All reports, forms and other documents required to be filed with any
Governmental Body or furnished to employees with respect to any Plan (including
without limitation, summary plan descriptions, Forms 5500 and summary annual
reports) have been timely filed or furnished and are materially accurate.
 
(g) Each Plan intended to qualify under Section 401(a) of the Code is the
subject of a favorable determination letter (or opinion letter, if applicable)
issued by the Internal Revenue Service that provides that it so qualifies
through the last day of the “TRA 86 Remedial Amendment Period,” as such term is
defined in Section 3.02 of Revenue Procedure 96-55 issued by the Internal
Revenue Service and that its related trust is exempt from taxation under Section
501 of the Code or there is time remaining to apply for such determination
letter under Section 401(b) of the Code and the Internal Revenue Service
pronouncements thereunder. Nothing has occurred since the date of the Internal
Revenue Service’s favorable determination letter that could adversely affect the
qualification of such Plan or the tax exempt status of its related trust.
 
 
12

--------------------------------------------------------------------------------

 
 
(h) All contributions for all periods ending prior to the Closing (including
periods from the first day of the current plan year to the Closing) have been
made prior to the Closing by the Company or the applicable ERISA Affiliate,
except contributions for the payroll periods ending during the month in which
the Closing occurs.
 
(i) All insurance premiums have been paid in full, subject only to normal
retrospective adjustments in the ordinary course, with regard to the Plans for
coverage months ending on or before the Closing.
 
(j) With respect to each Plan:
 
(i) no prohibited transactions (as defined in Section 406 or 407 of ERISA or
Section 4975 of the Code) have occurred for which a statutory exemption is not
available;
 
(ii) no action or claims (other than routine claims for benefits made in the
ordinary course of Plan administration for which Plan administrative review
procedures have not been exhausted) are pending, or to the Company’s knowledge,
threatened or imminent against or with respect to the Plan, any employer who is
participating (or who has participated) in any Plan or any fiduciary (as defined
in Section 3(21) of ERISA) of the Plan which would have a Company Material
Adverse Effect;
 
(iii) neither the Company nor, to the Company’s knowledge, any fiduciary has any
knowledge of any facts which could give rise to any such action or claim; and
 
(iv) except as set forth on Section 2.16(j)(iv) of the Company Disclosure
Schedule,  it provides that it may be amended or terminated at any time and,
except for benefits protected under Section 411(d) of the Code and benefits to
be provided in connection with termination of employment under contract or plan
terms, all benefits payable to current, terminated employees or any beneficiary
may be amended or terminated by the Company at any time without liability.
 
(v) there are no audits, inquiries, investigations, or proceedings pending or,
to the knowledge of the Company or any ERISA Affiliate, threatened by any
Governmental Body with respect to any Plan.
 
(k) Neither the Company nor any ERISA Affiliate has any liability or to its
knowledge is threatened with any liability (whether joint or several) (i) for
any excise tax imposed by Sections 4971, 4975, 4976, 4977 or 4979 of the Code,
or (ii) for a fine under Section 502 of ERISA.
 
(l) All of the Plans listed in the Company Disclosure Schedule, to the extent
applicable, are in compliance with the continuation of group health coverage
provisions contained in Section 4980B of the Code and Sections 601 through 608
of ERISA.
 
(m) True, correct and complete copies of all documents creating or evidencing
any Plan listed in the Company Disclosure Schedule including (without
limitation) (i) all amendments thereto and all related trust documents,
administrative service agreements, group annuity contracts, group insurance
contracts, and policies pertaining to fiduciary liability insurance covering the
fiduciaries for each Plan; (ii) all IRS determination, opinion, notification and
advisory letters, and all applications and correspondence to or from the IRS or
the DOL with respect to any such application or letter; (iii) all written
communications to any Employee or Employees relating to any Plan and any
proposed Plans, in each case, relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any material liability
to the Company received by Employees in the last two (2) years; (iv) all
correspondence to or from any governmental agency relating to any Plan since
January 1, 2005; (v) all COBRA forms and related notices provided since January
1, 2005 (or such forms and notices as required under comparable law); (vi)
nondiscrimination test reports for each applicable Plan for the last three (3)
years; (vii) all registration statements, annual reports and prospectuses
prepared in connection with each Plan for the last three (3) years; and (viii)
all reports, forms and other documents required to be filed with any
Governmental Body in the last two (2) years (including, without limitation,
summary plan descriptions, Forms 5500 and summary annual reports for all plans
subject to ERISA) have been delivered to Buyer.
 
 
13

--------------------------------------------------------------------------------

 
 
(n) All expenses and liabilities relating to all of the Plans described in the
Company Disclosure Schedule have been, and will on the Closing be fully and
properly accrued on the Company’s books and records and disclosed in accordance
with GAAP and in Plan financial statements.
 
(o) Neither the Company nor any ERISA Affiliate has, prior to the Closing Date
and in any material respect, violated any of the health care continuation
requirements of COBRA, the requirements of FMLA, the requirements of the Health
Insurance Portability and Accountability Act of 1996, the requirements of the
Women’s Health and Cancer Rights Act of 1998, the requirements of the Newborns’
and Mothers’ Health Protection Act of 1996, or any amendment to each such act,
or any similar provisions of state law applicable to its employees.
 
Section 2.17 Environmental Matters. Except as set forth on Section 2.17 of the
Company Disclosure Schedule, the Company is and has been at all times in
compliance in all material respects with all Environmental Laws. The Company has
now and at all times has had all the necessary permits required under
Environmental Laws for the operation of its business, and is not and has not
been in violation of any of the terms and conditions of any of its permits. The
Company has not received any notice or other communication (in writing or
otherwise) that alleges that the Company is not in compliance with any
Environmental Law. The Company has not generated, manufactured, produced,
transported, imported, used, treated, refined, processed, handled, stored,
discharged, released, or disposed of any Hazardous Materials (whether lawfully
or unlawfully) at any of the Leased Premises occupied or controlled by the
Company on or at any time prior to the date hereof other than common household
and office products in de minimis quantities. There are not and have not been
any releases or threatened releases of any Hazardous Materials in any quantity
(other than common household and office products in de minimis quantities) at,
on, or from the Leased Premises, and to the knowledge of the Company (a) there
are no circumstances that may prevent or interfere with the Company’s compliance
with any Environmental Law and (b) no former owner or user of the Leased
Premises engaged in any type of manufacturing or commercial activity which might
be reasonably expected to generate, manufacture, produce, transport, import,
use, treat, refine, process, handle, store, discharge, release, or dispose of
any Hazardous Materials (whether lawfully or unlawfully) on the Leased Premises.
 
Section 2.18 Sale of Products; Performance of Services. Section 2.18 of the
Company Disclosure lists all Contracts pursuant to which the Company has made an
express written warranty or guaranty (the “Warranty Contracts”). Except for the
Warranty Contracts, the Company has not made any express warranties or
guarantees relating to its products or services that are in effect as of the
date hereof. Except as set forth on Section 2.18 of the Company Disclosure
Schedule, no customer or other Person has ever asserted or threatened to assert
any material claim against the Company (i) under or based upon any warranty
provided by or on behalf of the Company, or (ii) under or based upon any other
warranty relating to any product sold by the Company or any services performed
by the Company. To the knowledge of the Company, no event has occurred, and no
condition or circumstance exists, that likely would (with or without notice or
lapse of time) directly or indirectly give rise to or serve as a basis for the
assertion of any such claim.
 
Section 2.19 Insurance.
 
(a) Section 2.19(a) of the Company Disclosure Schedule accurately sets forth,
with respect to each insurance policy maintained by or at the expense of, or for
the direct or, to the Company’s knowledge, indirect benefit of, the Company: (i)
the name of the insurance carrier and the policy number of such policy; (ii)
whether such policy is a “claims made” or an “occurrences” policy; (iii) a
description of the coverage provided by such policy ; (iv) the annual premium
payable with respect to such policy, and the cash value (if any) of such policy;
and (v) a description of any claims pending, and any claims that have been
asserted in the past, with respect to such policy. The Company has delivered to
Buyer accurate and complete copies of all of the insurance policies identified
in Section 2.19(a) of the Company Disclosure Schedule (including all renewals
thereof and endorsements thereto) and binders relating thereto indicating that
such policies are in full force and effect as of the date hereof.
 
(b) Each of the policies identified in Section 2.19(a) of the Company Disclosure
Schedule is valid, enforceable and in full force and effect. The nature, scope
and dollar amounts of the insurance coverage provided by said policies comply
with all insurance coverage requirements of the Company Contracts.
 
14

--------------------------------------------------------------------------------


 
(c) There is no pending claim under or based upon any of the policies identified
in Section 2.19(a) of the Company Disclosure Schedule, and to the Company’s
knowledge, no event has occurred, and no condition or circumstance exists, that
likely would (with or without notice or lapse of time) directly or indirectly
give rise to or serve as a basis for any such claim.
 
Section 2.20 Related Party Transactions. Since January 1, 2004:
 
(a) To the Company’s knowledge, except as set forth in Section 2.20(a) of the
Company Disclosure Schedule, no Related Party has, and no Related Party has at
any time had, any direct or, except as a shareholder of the Company, indirect
interest of any nature in any asset used in or otherwise relating to the
business of the Company;
 
(b) No Related Party is, or has been indebted to the Company;
 
(c) To the Company’s knowledge, no Related Party has entered into, or has had
any direct or indirect financial interest in, any Contract, transaction or
business dealing of any nature involving the Company and no such Contract,
transaction or business dealing of any nature is necessary to operate the
business of the Company as it is currently conducted;
 
(d) To the Company’s knowledge, no Related Party is competing, or has at any
time competed, directly or indirectly, with the Company in any market served by
the Company;
 
(e) To the Company’s knowledge, no Related Party has any claim or right against
the Company; and
 
(f) To the Company’s knowledge, no event has occurred, and no condition or
circumstance exists, that likely would (with or without notice or lapse of time)
directly or indirectly give rise to or serve as a basis for any claim or right
in favor of any Related Party against the Company.
 
Section 2.21 Proceedings; Orders.
 
(a) Except as set forth on Section 2.21 of the Company Disclosure Schedule,
there is no pending Proceeding, and to the knowledge of the Company, no Person
has threatened to commence any Proceeding (i) that involves the Company or that
otherwise relates to or likely would affect the Company’s business or any of the
assets owned or used by the Company (whether or not the Company is named as a
party thereto); or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Transactions. To the knowledge of the Company, no event has occurred, and no
claim, dispute or other condition or circumstance exists, that likely would
directly or indirectly give rise to or serve as a basis for the commencement of
any such Proceeding.
 
(b) Except as set forth on Section 2.21 of the Company Disclosure Schedule,
since January 1, 2004 no Proceeding has been commenced by or against the
Company, and no Proceeding otherwise involving or relating to the Company has
been pending or, to the Company’s knowledge, threatened at any time.
 
(c) The Company has delivered to Buyer complete copies of all pleadings,
correspondence and other written materials to which the Company has access that
relate to the Proceedings identified in Section 2.21 (a) or (b) of the Company
Disclosure Schedule.
 
(d) There is no Order to which the Company, or any of the assets owned or used
by the Company, is subject.
 
(e) To the knowledge of the Company, no officer or employee of the Company is
subject to any Order that prohibits such officer or employee from engaging in or
continuing any conduct, activity or practice relating to the Company’s business.
 
(f) There is no Order, or to the knowledge of the Company, proposed Order (other
than any proposed Order that would be applicable generally to the contract
machine shop industry) that, if issued or otherwise put into effect, (i) likely
would have a material adverse effect on the ability of the Company to comply
with or perform any covenant or obligation under this Agreement or any of the
other Transactional Agreements or (ii) may have the effect of preventing,
delaying, making legal or otherwise interfering with any of the Transactions.
 
15

--------------------------------------------------------------------------------


 
Section 2.22 Non-Contravention; Consents. Except as set forth on Section 2.22 of
the Company Disclosure Schedule, neither the execution and delivery of this
Agreement or the other Transactional Agreements to which the Company, a
Stockholder, or a Key Employee is a party, nor the consummation or performance
of any of the Transactions, will directly or indirectly (with or without notice
or lapse of time):


(a) contravene, conflict with or result in a violation of (i) any of the
provisions of the Company’s certificate of incorporation or bylaws, or (ii) any
resolution adopted by the Stockholders, the Company’s board of directors or any
committee of the Company’s board of directors, if any;
 
(b) to the knowledge of the Company, contravene, conflict with or result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the Transactions or to exercise any remedy or obtain any relief
under, any Legal Requirement or any Order to which the Company, or any of the
assets owned or used by the Company, is subject;
 
(c) cause the Company to become subject to, or to become liable for the payment
of, any Tax;
 
(d) cause any of the assets owned or used by the Company to be reassessed or
revalued by any taxing authority or other Governmental Body;
 
(e) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Company or any of its employees or that otherwise relates to the
Company’s business or to any of the assets owned or used by the Company;
 
(f) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any of the Company Contracts;
 
(g) give any Person the right to (i) declare a default or exercise any remedy
under any Company Contract, (ii) accelerate the maturity or performance of any
Company Contract, or (iii) cancel, terminate or modify any Company Contract;
 
(h) give any Person the right to any payment by the Company or give rise to any
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of the Company in favor of any Person, in any such case as a
result of the change in control of the Company or otherwise resulting from the
Transactions; or
 
(i) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by the Company.
 
Except as set forth in Section 2.22 of the Company Disclosure Schedule, the
Company will not be required to make any filing with or give any notice to, or
obtain any Consent from, any Person in connection with the execution and
delivery of this Agreement and the other Transactional Agreements or the
consummation or performance of any of the Transactions. As of the Closing Date,
all such filings, notices and Consents will have been duly made, given or
obtained and are in full force and effect, other than those which by their
nature are required to be made, given or obtained after the execution of this
Agreement, all of which shall be made, given or obtained within the time
required therefor.
 
Section 2.23 Brokers. Except as set forth in Section 2.23 of the Company
Disclosure Schedule, neither the Company nor any Stockholder has agreed or
become obligated to pay, or taken any action that likely would result in any
Person claiming to be entitled to receive, any brokerage commission, finder’s
fee or similar commission or fee in connection with any of the Transactions.
 
Section 2.24 Powers of Attorney. The Company has not given a power of attorney
to any Person.
 
Section 2.25 Voting Arrangements. Except as set forth on Section 2.25 of the
Company Disclosure Schedule, to the Company’s knowledge, there are no
outstanding shareholder agreements, voting trusts, proxies or other arrangements
or understandings relating to the voting of any shares of the capital stock of
the Company, except as contemplated by this Agreement.
 
16

--------------------------------------------------------------------------------


 
Section 2.26 Full Disclosure. No statement contained in any representation or
warranty contained herein or any statement contained in any certificate or
schedule furnished or to be furnished by the Company to Buyer in, or pursuant to
the provisions of, this Agreement contains or shall contain any untrue statement
of a material fact or omits or will omit to state any material fact necessary,
in the light of the circumstances under which it was made, in order to make the
statements herein or therein not misleading.
 
Section 2.27 Complete Copies of Materials. Except as set forth in Section 2.27
of the Company Disclosure Schedule, the Company has delivered or made available
true and complete copies of each document (or summaries of same) that has been
requested by Buyer or its counsel.
 
ARTICLE 3 
 
REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDERS
 
Except as specifically set forth in the disclosure schedule delivered by the
Stockholders to the Buyer at or prior to the execution of this Agreement (the
“Stockholders Disclosure Schedule”), the parts of which are numbered to
correspond to the Section numbers of this Agreement, each of the Stockholders
hereby severally represents and warrants to Buyer, as to himself or herself
only, as of the date hereof and as of the Closing Date, as follows:
 
Section 3.1 Title to Shares.  Each Stockholder owns the Shares set forth
opposite his/her name on Schedule 1 hereto (which in the aggregate represent all
of the issued and outstanding shares of Company Common Stock) free and clear of
any Encumbrance (other than restrictions imposed by applicable securities laws),
and has the authority to dispose of such Shares pursuant to this Agreement.
 
Section 3.2 Stockholder Power and Authority.  Such Stockholder has the power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Transactional Agreements to which such Stockholder is a party.
This Agreement has been duly executed and delivered by such Stockholder, and
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement thereof may be limited by liquidation, conservatorship, bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general principles of equity. Each of the
Transactional Agreements to which such Stockholder is a party, when executed and
delivered in accordance with the terms hereof, will constitute a legal, valid
and binding obligation of such Stockholder, enforceable against the Stockholder
in accordance with its terms, except as enforcement thereof may be limited by
liquidation, conservatorship, bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.
 
Section 3.3 Effect of Agreement on the Stockholders.  Except as set forth on
Section 3.3 of the Stockholders Disclosure Schedule, neither the execution and
delivery of this Agreement nor the Transactional Agreements to which such
Stockholder is a party nor the consummation of the transactions contemplated
hereby or thereby will (i) result in the acceleration, breach or termination of,
or the creation in any party of the right to accelerate, terminate, modify,
cancel or require any notice under, any contract, lease, license, instrument or
other arrangement, or other obligation or liability to which such Stockholder is
a party or is bound or to which the Stockholder’s assets are subject, (ii)
conflict with or violate any law, rule, regulation, ordinance, order, writ,
injunction or decree applicable to the Stockholder by which any of his or her
respective properties or assets is bound or affected, (iii) or result in the
creation of any Encumbrance upon the Shares.
 
Section 3.4 Litigation.  There are no claims, actions, suits, arbitrations,
grievances, proceedings or investigations pending or, to the knowledge of each
Stockholder, threatened against such Stockholder, at law, in equity or before
any federal, state, municipal or other governmental or nongovernmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, involving the transactions contemplated hereby.
 
Section 3.5 Stockholder Agreements.   There are no agreements, written or oral,
between the Company and any Stockholder or between the Stockholders, relating to
the acquisition (including without limitation rights of first refusal or
pre-emptive rights), disposition, registration under the Securities Act of 1933,
as amended, or voting of the Company Stock.
 
17

--------------------------------------------------------------------------------


 
Section 3.6 Receipt of Information.   Such Stockholder has received all the
information such Stockholder considers necessary or appropriate for deciding
whether to purchase their respective portion of the Note Consideration and the
Stock Consideration. Such Stockholder represents that it has had an opportunity
to ask questions and receive answers from Buyer regarding the sale of the Note
Consideration and the Stock Consideration and the business, properties,
prospects, and financial condition of the Buyer and to obtain additional
information (to the extent the Buyer possessed such information or could acquire
it without unreasonable effort or expense) necessary to verify the accuracy of
any information furnished to the such Stockholder or to which such Stockholder
has had access. The foregoing, however, does not limit or modify in any way the
representations and warranties of the Buyer contained in this Agreement, or any
of the rights of such Stockholder provided for under this Agreement or any other
rights it may have under applicable law.
 
Section 3.7 Investment Experience.   Such Stockholder represents that it is
experienced in evaluating and investing in private placement transactions or
securities of companies in a similar stage of development and acknowledges that
it can bear the economic risk of such investment for an indefinite period of
time, and has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of the
Shares. Each Stockholder also represents that it has not been organized for the
purpose of acquiring the Shares.
 
Section 3.8 Accredited Investor.   Such Stockholder is an “Accredited Investor,”
as that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.
 
Section 3.9 Restricted Securities.   Such Stockholder understands that the
shares of Buyer Common Stock may not be sold, transferred, or otherwise disposed
of without registration under the Securities Act or an exemption therefrom, and
that in the absence of an effective registration statement covering the shares
of Buyer Common Stock or an available exemption from registration under the
Securities Act, the shares of Buyer Common Stock must be held indefinitely. In
particular, each Stockholder is aware that the shares of Buyer Common Stock may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of that Rule are met. Among the conditions for use of Rule 144
may be the availability of current information to the public about the Buyer.
 
ARTICLE 4 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
The Buyer hereby represents and warrants, as of the date hereof, to the Company
and the Stockholders as follows:
 
Section 4.1 Corporate Existence and Power.   The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all necessary corporate power and authority to enter into and
perform its obligations under the Transactional Agreements to which it is a part
and has all necessary corporate power and authority (i) to conduct its business
in the manner in which its business is currently being conducted; (ii) to own
and use it assets in the manner in which its assets are currently owned and used
and (iii) to perform its obligations under contract to which it is a party.
 
Section 4.2 Corporate Authorization and Authority.   The execution, delivery and
performance of each of the Transactional Agreements to which the Buyer is a
party have been duly authorized by all necessary action on the part of the
Buyer. Each of the Transactional Agreements to which it is a party constitutes a
legal, valid and binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms and conditions, subject to (i) bankruptcy,
insolvency, reorganization, arrangement, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights generally; and
(ii) general principles of equity.
 
Section 4.3 Non-Contravention; Consents.   Neither the execution and delivery of
this Agreement or the Transactional Agreements to which the Buyer is a party,
nor the consummation or performance of any of the Transactions, will (with or
without notice or lapse of time) contravene, conflict with or result in a
violation of (i) any of the provisions of the Buyer’s certificate of
incorporation or bylaws, or (ii) any resolution adopted by the Buyer’s board of
directors or any committee of the Buyer’s board of directors, or the Buyer’s
stockholders. With the exception of any necessary filings pursuant to federal
and state securities laws or the rules of other Governmental Bodies, Buyer will
not be required to make any filing with or give any notice to, or to obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Transactions.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.4 Validity of Shares to be Issued. The issuance of shares of Buyer
Common Stock to the Stockholders under this Agreement have been duly authorized
by all necessary corporate action, and upon issuance in accordance with the
terms of this Agreement, will be validly issued, fully paid and nonassessable
and issued free of pre-emptive rights.


Section 4.5 SEC Reports. The Buyer has delivered or made available to the
Company and the Stockholders true and complete copies (excluding copies of
exhibits) of each report, registration statement, and definitive proxy statement
filed by the Company with the United States Securities and Exchange Commission
(“SEC”) since January 1, 2005 (collectively, with all information incorporated
by reference therein or deemed to be incorporated by reference therein, the “SEC
Reports”). The information in the SEC Reports was, to the Buyer’s knowledge,
true and correct in all material respects at the time the SEC Reports were filed
and did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading at the time the SEC
Reports were filed.


Section 4.6 Brokers.   The Buyer has not agreed or become obligated to pay, or
taken any action that likely would result in any Person claiming to be entitled
to receive, any brokerage commission, finder’s fee or similar commission or fee
in connection with any of the Transactions.
 
Section 4.7 Purchase Entirely for Own Account.   The Shares to be purchased by
the Buyer will be acquired for investment for the Buyer’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Buyer has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Buyer does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.
 
Section 4.8 Reliance Upon the Buyer’s Representations.   The Buyer understands
that the Shares are not and will not be registered under the Securities Act on
the ground that the sale provided for in this Agreement is exempt from
registration under the Securities Act, and that the Stockholders’ reliance on
any such exemption is predicated on the Buyer’s representations set forth
herein.


Section 4.9 Full Disclosure. No statement contained in any representation or
warranty contained herein or any statement contained in any certificate or
schedule furnished or to be furnished by the Buyer to the Company or the
Stockholder in, or pursuant to the provisions of, this Agreement contains or
shall contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in the light of the circumstances under which
it was made, in order to make the statements herein or therein not misleading.
 
Section 4.10 Complete Copies of Materials. The Buyer has delivered or made
available true and complete copies of each document (or summaries of same) that
has been requested by the Company or its counsel.


Section 4.11 No Known Breaches or Exceptions to Company’s and Stockholders’
Representations and Warranties. Except as set forth on Section 4.11 of the
Buyer’s disclosure Schedule, as of the Closing Date, to the knowledge of Buyer,
there are no breaches of any of the representations and warranties of the
Company or the Stockholders under Article 2 or Article 3, or of any of the
covenants hereto.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 5 
 
ADDITIONAL AGREEMENTS
 
Section 5.1 Additional Agreements. In case at any time after the Closing Date
any further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors of Buyer and the Company are
authorized to take all such necessary action.
 
Section 5.2 Conduct of Business by the Company Pending the Stock Purchase.
During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Closing Date, the Company
covenants and agrees that, unless Buyer shall otherwise agree in writing or as
required or permitted under this Agreement, the Company shall conduct its
business only in, and the Company shall not take any action except in the
Ordinary Course of Business; and the Company shall use its commercially
reasonable efforts to preserve substantially intact the business organization of
the Company, to keep available the services of the present officers, employees
and consultants of the Company and its subsidiaries and to preserve the present
relationships of the Company with customers, suppliers and other persons with
which the Company has significant business relations. By way of amplification
and not limitation, except as contemplated by this Agreement the Company shall
not, during the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Closing Date, directly or
indirectly do, or propose to do, any of the following without the prior written
consent of Buyer (not to be unreasonably withheld):
 
(a) amend or otherwise change the Company’s articles of incorporation or bylaws;
 
(b) issue, sell, pledge, dispose of or encumber, or authorize the issuance,
sale, pledge, disposition or encumbrance of, any shares of Company Stock of any
class, or any options, warrants, convertible securities or other rights of any
kind to acquire any shares of Company Stock, or any other ownership interest
(including, without limitation, any phantom interest) of the Company, any
subsidiary or any of its Affiliates (except the exercise of currently
outstanding options and warrants in accordance with their terms);
 
(c) except as otherwise set forth in Section 6.2(n) hereof, sell, pledge,
dispose of or encumber any assets or inventory of the Company or of any
subsidiary in excess of $25,000 or take any action that would reasonably be
expected to result in any damage to, destruction or loss of any material asset
of the Company (whether or not covered by insurance);
 
(d) except as is contemplated by this Agreement, or the applicable award
agreement or Employee Plan or pursuant to a written contractual agreement with
an award recipient set forth on Section 5.2(d) of the Company Disclosure
Schedule, accelerate, amend or change the period (or permit any acceleration,
amendment or change) of exercisability of options or restricted stock granted
under the Plans (including the Company Stock Option Plan) or authorize cash
payments in exchange for any options granted under any of such plans;
 
(e) [(i) declare, set aside, make or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
any of its common stock,] (ii) split, combine or reclassify any of its common
stock or issue or authorize or propose the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its common stock, (iii)
amend the terms of, repurchase, redeem or otherwise acquire, or permit any
subsidiary to repurchase, redeem or otherwise acquire, any of its securities or
any securities of a subsidiary, except in accordance with preexisting
commitments as of the date hereof, or propose to do any of the foregoing;
 
(f) (i) acquire (by merger, consolidation, or acquisition of stock or assets)
any company, corporation, partnership or other business organization or division
thereof, or enter into or amend any contract, agreement, commitment or
arrangement to effect any such acquisition, (ii) incur any indebtedness for
borrowed money or issue any debt securities or assume, guarantee or endorse
(other than checks in the Ordinary Course of Business) or otherwise as an
accommodation become responsible for, the obligations of any person, or make any
loans or advances; (iii) to provide funds to or make any investment (in the form
of a loan, capital contribution or otherwise) in any Entity; (iv) to enter into
or amend any material agreement or contract which provides for the sale,
license, or purchase by the Company or any of its subsidiaries of assets; (v)
authorize any capital expenditures or purchase of fixed assets which are
individually in excess of $25,000 or, in the aggregate, in excess of $100,000;
or (vi) enter into or amend any contract, agreement, commitment or arrangement
to effect any of the matters prohibited by this Section 5.2(f);
 
20

--------------------------------------------------------------------------------


 
(g) increase the compensation or fringe benefits payable or to become payable to
its officers or employees, or grant any severance or termination pay to, or
enter into any employment or severance agreement with any director, officer, or,
establish, adopt, enter into or amend any collective bargaining, bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
current or former directors, officers or employees, except, in each case, as may
be required by law or as expressly contemplated by this Agreement, or terminate
any employee of the Company;
 
(h) take any action to change accounting policies or procedures (including,
without limitation, procedures with respect to revenue recognition, payments of
accounts payable and collection of accounts receivable) (except as required by
GAAP);
 
(i) make any material Tax election inconsistent with past practices or settle or
compromise any material federal, state, local or foreign Tax liability or agree
to an extension of a statute of limitations;
 
(j) pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than payment,
discharge or satisfaction in the Ordinary Course of Business;
 
(k) enter into discussions regarding material customer contracts in excess of
$100,000;
 
(l) engage in any action or enter into any transaction or permit any action to
be taken or transaction to be entered into that could reasonably be expected to
delay the consummation of, or otherwise adversely affect, any of the
Transactions;
 
(m) undertake any revaluation of any of the Company’s or any subsidiary’s
assets, including, without limitation, writing down the value of inventory or
writing off notes or accounts receivable other than in the Ordinary Course of
Business or in accordance with GAAP; and
  
(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 5.2(a) through (m).


For the purpose of obtaining written consent under this Section, the Company
shall submit requests for written consent to Larry Shumate, and written consent
may be evidenced by facsimile or email. For consents relating to subparagraph
(k), above, Buyer shall respond to any request for consent within two, (2)
business days of the request, including the day of the request, or consent shall
be deemed granted.
 
Section 5.3 No Solicitation.
 
(a) Until the later of Closing Date, the termination of this Agreement pursuant
to Article 8 or August 22, 2007, neither the Company or any Stockholder shall,
and shall not permit or authorize its respective officers, directors, employees,
affiliates, agents or other representatives (including without limitation any
investment banker, financial advisor, attorney or accountant retained by it) to
initiate, solicit or encourage (including by way of furnishing information or
assistance) or take any other action to facilitate, any inquiries or the making
of any proposal relating to, or that may reasonably be expected to lead to, any
Alternative Transaction, or enter into discussions (except as to the existence
of these provisions) or negotiate with any person or entity in furtherance of
such inquiries or to obtain an Alternative Transaction, or agree to, or endorse,
any Alternative Transaction, or authorize or permit any of the officers,
directors, employees or agents of the Company or any investment banker,
financial advisor, attorney, accountant or other representative retained by the
Company to take any such action and the Company shall promptly (and in any
event, within 24 hours) notify Buyer of all relevant terms of any such inquiries
or proposals received by the Company or by any such officer, director, employee,
agent, investment banker, financial advisor, attorney, accountant or other
representative relating to any of such matters and if such inquiry or proposal
is in writing, the Company shall promptly (and in any event, within 24 hours)
deliver or cause to be delivered to Buyer a copy of such inquiry or proposal and
promptly (and in any event, within 24 hours) update Buyer as to any material
changes with respect to such inquiry or proposal; provided, however, that
nothing contained in this subsection (a) shall prohibit the Company or its Board
of Directors from making such disclosure to the Stockholders as, in the good
faith judgment of the Company’s Board of Directors after consultation with its
outside legal counsel, is required by its fiduciary duties under applicable law.
 
21

--------------------------------------------------------------------------------


 
(b) The Company and each Stockholder shall immediately cease and cause to be
terminated any existing discussions or negotiations with any parties (other than
Buyer) conducted heretofore with respect to any Alternative Transaction. The
Company and each Stockholder agrees not to release any third party from any
confidentiality or standstill agreement to which the Company and each
Stockholder is a party.
 
(c) The Company shall inform its officers, directors and employees of the
Company and any investment banker or other advisor or representative retained by
the Company who are aware of, and require such person to agree to abide by, the
restrictions described in this Section 5.3.
 
Section 5.4 Consents; Approvals. The Company and Buyer shall coordinate and
cooperate with one another and shall each use their reasonable best efforts to
obtain (and shall each refrain from taking any willful action that would impede
obtaining) all consents, waivers, approvals, authorizations or orders
(including, without limitation, all rulings, decisions or approvals by any
Governmental Body), and the Company and Buyer shall make all filings (including,
without limitation, all filings with governmental bodies) required in connection
with the authorization, execution and delivery of this Agreement by the Company
and Buyer and the consummation by them of the Transactions, excepting only those
merger notification filings with foreign jurisdictions for which the failure to
file would not have a Company Material Adverse Effect or a material adverse
effect on the transactions contemplated hereby. The Company and Buyer shall
furnish all information required to be included in any application or other
filing to be made pursuant to the rules and regulations of any Governmental Body
in connection with the Transactions. Except where prohibited by applicable
statutes and regulations, and subject to the Confidentiality Agreement, each
party shall coordinate with one another in preparing and exchanging such
information, and shall promptly provide the other (or its counsel) with copies
of all filings, presentations or submissions made by such party with any
Governmental Body in connection with this Agreement or the Transactions.
 
Section 5.5 Notification of Certain Matters. The Company and each Stockholder
shall give prompt notice to Buyer, and Buyer shall give prompt notice to the
Company, of (i) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which would be likely to cause any representation or warranty
contained in this Agreement to be materially untrue or inaccurate such that the
conditions to closing set forth in Section 6.2(a) and 6.3(a), as the case may
be, shall not be met and (ii) any failure of the Company, a Stockholder, or the
Buyer, as the case may be, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder such that the
conditions to closing set forth in Section 6.2(a) and 6.3(a), as the case may
be, shall not be met; provided, however, that the delivery of any notice
pursuant to this Section 5.5 shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice.
 
Section 5.6 Public Announcements. No party will issue or make or cause the
publication of, any press release or other public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior written
consent of the other parties hereto; provided, however, that for the purposes of
this Section, the Company shall be entitled to give such prior written consent
on behalf of the Stockholders. Buyer may elect at any time after the Closing
Date issue a press release or make a public statement with respect to the Stock
Purchase or this Agreement; provided, further, that the Buyer may issue a press
release or make a public statement with respect to the Stock Purchase or this
Agreement prior to the Closing Date. It is understood and agreed that Buyer will
disclose the terms of this Agreement in connection the Announcing 8-K and with
procurement of the Financing referred to in Section 6.2(i) hereto. If required
under applicable securities laws and the rules of the Over-the-Counter Bulletin
Board; Buyer and the Company shall make all necessary filings with governmental
bodies and shall promptly provide the other party with copies of filings made by
such party between the date hereof and the Closing Date.
 
Section 5.7 Conveyance Taxes. Buyer and the Company shall cooperate in the
preparation, execution and filing of all returns, questionnaires, applications,
or other documents regarding any real property transfer or gains, sales, use,
transfer, value added, stock transfer and stamp taxes, any transfer, recording,
registration and other fees, and any similar taxes which become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed on or before the Closing Date.
 
22

--------------------------------------------------------------------------------


 
Section 5.8 Non Competition Agreement. Concurrently herewith, the Company will
use commercially reasonable efforts to have C. Frank Scantlin execute and
deliver to Buyer a Noncompetition Agreement in the form attached hereto as
Exhibit E (the “Non Competition Agreement”)).
 
Section 5.9 Employment Agreements. Concurrently herewith, the Company will use
commercially reasonable efforts to have Craig Scantlin and Brent Scantlin
execute and deliver to Buyer an Employment and Noncompetition Agreement in the
form attached hereto as Exhibit F (the “Employment Agreement”).
 
Section 5.10 Access to Information.
 
(a) Subject to currently existing contractual and legal restrictions applicable
to the Company or any of its subsidiaries, the Company shall, and shall cause
each of its subsidiaries to, afford to the accountants, counsel, financial
advisors and other representatives of Buyer reasonable access to, and permit
them to make such inspections as they may reasonably require of, during the
period from the date of this Agreement through the Closing Date, all of their
respective properties, books, contracts, commitments and records (including
accounting records and Tax Returns and the work papers of independent
accountants, if available and subject to the consent of such independent
accountants). During such period, the Company shall (i) furnish promptly to
Buyer a copy of each report, schedule, registration statement and other document
filed by it during such period pursuant to the requirements of federal or state
securities laws, (ii) furnish promptly to Buyer all other information within its
possession concerning its business, properties and personnel as Buyer may
reasonably request and (iii) promptly make reasonably available to Buyer all
personnel of the Company and its subsidiaries knowledgeable about matters
relevant to such inspections. No investigation pursuant to this Section 5.10(a)
shall affect any representation or warranty in this Agreement of any party
hereto or any condition to the obligations of the parties hereto.
 
(b) All information obtained by Buyer pursuant to this Section 5.10 shall be
kept confidential in accordance with the Confidentiality Agreement.
 
Section 5.11 Lease Agreements. Buyer agrees to lease the properties located at
(i) 13410 Redfish Lane, Stafford Texas 77477 and (ii) 13411 Redfish Lane,
Stafford Texas 77477, on the terms on and conditions set forth in the lease
agreement attached hereto as Exhibit G (the “Lease Agreements”).
 
Section 5.12  Satisfaction of Conditions Precedent. The parties hereto shall use
all commercially reasonable efforts to satisfy or cause to be satisfied all of
the conditions precedent which are set forth in Article 6, and shall use all
commercially reasonable efforts to cause the Stock Purchase and other
transactions contemplated by this Agreement to be consummated in accordance with
the terms of this Agreement.


Section 5.13 Exclusivity of Remedies. The parties hereto have voluntarily agreed
to define their rights, liabilities and obligations respecting the subject
matter of this Agreement exclusively in contract pursuant to the express terms
and provisions of this Agreement. Furthermore, the parties each hereby
acknowledge that this Agreement embodies the justifiable expectations of
sophisticated parties derived from arm’s length negotiations; all parties to
this Agreement specifically acknowledge that no party has any special
relationship with another party that would justify any expectations beyond that
of any ordinary buyer and an ordinary seller in an arm’s length transaction. The
remedies for any breach of the terms and provisions of this Agreement (including
any representations and warranties ser forth herein) shall be those remedies
available at law or in equity for breach of contract.


Section 5.14 No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes or action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
officer, director, shareholder, employee or affiliate of any party hereto
(including any person negotiating or executing this Agreement on behalf of a
party hereto) shall have any liability or obligation with respect to this
Agreement or with respect to any claim or cause of action (whether in contract
or tort) that may arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement (including a representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement).
 
23

--------------------------------------------------------------------------------


 
Section 5.15 SEC Reports. From and after the date of this agreement Buyer shall,
so long as any Stockholder owns any of the Buyer Common Stock, use its
reasonable best efforts to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;
 
(b) file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and
 
(c) furnish to each holder of Buyer Common Stock forthwith upon request a
written statement by the Buyer as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed by the Buyer as such holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such holder to sell any
Buyer Common Stock with out registration.
 
(d) the Buyer shall, at all times during which it is neither subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, nor exempt
from reporting pursuant to Rule 12g3-2(b) under the Exchange Act, use reasonable
efforts to provide in writing, upon the written request of any Stockholder, all
information required by Rule 144A(d)(4)(i) of the General Regulations
promulgated by the Commission under the Securities Act (“Rule 144A
Information”). The Buyer also shall, upon the written request of any
Stockholder, use reasonable efforts to cooperate with and assist such
Stockholder or any member of the National Association of Securities Dealers,
Inc. PORTAL system in applying to designate and thereafter maintain the
eligibility of the shares of Buyer Common Stock, as the case may be, for trading
through PORTAL. The Buyer’s obligations under this Section 5.15 shall at all
times be contingent upon the relevant Stockholder’s obtaining from the
prospective buyer of shares of Buyer Common Stock, a written agreement to take
all reasonable precautions to safeguard the Rule 144A Information from
disclosure to anyone other than a person who will assist such buyer in
evaluating the purchase of any shares of Buyer Common Stock.
 
Section 5.16 Piggy-Back Registration Rights.
 
(a) If Buyer determines to register any of its securities, either for its own
account or the account of a security holder or holders, other than (i) a
registration relating solely to employee benefit plans on Form S-8 (or any
successor form) or (ii) a registration relating solely to a Commission Rule 145
transaction on Form S-4 (or any successor form), the Company will: include in
such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, all the Buyer Common
Stock delivered pursuant to this Agreement, subject to any reductions in the
Buyer Common Stock to be registered made at the request of the Placement Agent
or any other reductions required due to the Securities and Exchange Commission’s
(the “SEC”) recent interpretation of Rule 415 of the Securities Act. The Sellers
understand that the SEC is currently taking the position that Rule 415 is not
available to an issuer that attempts to register on behalf of security holders
approximately 30% or more of the number of issued and outstanding shares held by
non-affiliates of that issuer. Accordingly, the Sellers agree that such rights
are subordinate to the registration rights of investors in the Financing
described in Section 6.2(g). Sellers agree, if requested by the Placement Agent
for the Financing, to execute a lock up agreement in connection with any such
registration for a period of the date of filing of such registration statement
and ending 90 days after effectiveness of said registration statement.
 
(b) If, in connection with the underwritten public offering by the Buyer the
managing underwriter(s) advise the Buyer in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in an orderly manner in such offering within a price
range acceptable to the Buyer, the Buyer will include in such registration (i)
first, the securities proposed to be sold by the Buyer; and (ii) second, the
common stock requested to be included in such registration, pro rata among the
Stockholders and the other selling stockholders based on the ratio of the number
of shares of common stock that each such selling stockholder has requested that
the Buyer include in such registration over the total number of shares of common
stock requested to be included in such registration.
 
24

--------------------------------------------------------------------------------



ARTICLE 6 
 
CONDITIONS TO CONSUMMATION OF THE STOCK PURCHASE
 
Section 6.1 Conditions to Obligations of Each Party to Effect the Stock
Purchase. The respective obligations of each party to effect the Stock Purchase
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
 
(a) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Stock Purchase shall be in
effect; and there shall not be any action taken, or any statute, rule,
regulation or order enacted, entered, enforced or deemed applicable to the Stock
Purchase, which makes the consummation of the Stock Purchase illegal.
 
Section 6.2 Additional Conditions to Buyer’s Obligation to Consummate the Stock
Purchase. Buyer’s obligations to consummate the Stock Purchase and to take the
other actions required to be taken by Buyer at the Closing is subject to the
satisfaction of each of the following conditions (any of which may be waived by
Buyer, in whole or in part):
 
(a) the Exchange Agent shall have received the certificates representing the
Shares duly endorsed for transfer (or accompanied by a duly executed stock
power) together with the Letter of Transmittal;


(b) Buyer shall have received the following documents:
 
(i) the opinion letter from Shanks Law Firm, counsel to the Company, in
substantially the form attached hereto as Exhibit H;
 
(ii) a certificate, duly executed by the Company, certifying that (A) each of
the representations and warranties made by the Company in this Agreement and in
the other Transactional Agreements is accurate in all respects as if made as of
the date of Closing, (provided that such representations and warranties which
are by their express provisions made as of a specific date need to be accurate
only as of such specific date), except to the extent that any failures of such
representations and warranties to be accurate, in the aggregate, would not have,
or reasonably be expected to have, a Company Material Adverse Effect
(disregarding for these purposes any materiality or material adverse effect
qualifications therein contained), (B) each of the covenants and obligations
that the Company is required to have complied with or performed pursuant to this
Agreement or any of the other Transactional Agreements at or prior to the
Closing has been duly complied with and performed in all material respects, and
(C) each of the conditions set forth in this Section 6.2 has been satisfied in
all respects; and
 
(iii) a certificate, duly executed by the Stockholders’ Agent, certifying that
each of the representations and warranties made by the Stockholders in this
Agreement and in the other Transactional Agreements is accurate in all respects
as if made as of the date of Closing, (provided that such representations and
warranties which are by their express provisions made as of a specific date need
to be accurate only as of such specific date);


(iv) copies of resolutions of the board of directors of the Company, certified
by the Secretary of the Company, authorizing the execution, delivery and
performance of the Transactional Agreements to which the Company is a party and
the Transactions;


(v) a certificate of good standing of the Company from the State of Texas as of
the most recent practicable date: and


(vi) written resignations of Craig Scantlin as Secretary and Brent Scantlin as
Treasurer of the Company effective as of the Closing Date in form satisfactory
to the Buyer;


(vii) written resignations of C. Frank Scantlin and Brent Scantlin as directors
of the Company, effective as of the Closing Date in form satisfactory to the
Buyer
 
25

--------------------------------------------------------------------------------


 
(viii) resolutions of the board of directors of the Company appointing Larry C.
Shumate and Matthew C. Flemming to the board of directors to fill the vacancies
created by the resignations of C. Frank Scantlin and Brent Scantlin


(ix) such other documents as Buyer may reasonably request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
the Company or the Stockholders, (ii) evidencing the compliance by the Company,
or the performance by the Company of, any covenant or obligation set forth in
this Agreement, (iii) evidencing the satisfaction of any condition set forth in
Section 6.1 or this Section 6.2, or (iv) otherwise facilitating the consummation
or performance of any of the Transactions.
 
(c) Since the date of this Agreement, there shall not have occurred a Company
Material Adverse Effect.
 
(d) The consents identified on Section 2.22 of the Company Disclosure Schedule
(“Material Consents”) for the authorization, execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
shall have been obtained and made by the Company and copies thereof shall have
been delivered to Buyer.
 
(e) Each of the representations and warranties made by the Company and the
Stockholders in the Agreement are true and accurate in all respects as of the
Closing (provided that such representations and warranties which are by their
express provisions made as of a specific date need be accurate only as of such
specific date), except to the extent that any failures of such representations
and warranties to be accurate, on the aggregate, would not have, or reasonably
be expected to have, a Company Material Adverse Effect (disregarding for these
purposes any materiality or material adverse effect qualifications therein
contained); and all covenants and obligations that the Company is required to
have complied with or performed pursuant to this Agreement or any of the
Transaction Documents at or prior to Closing have been duly complied with or
performed in all material respects.
 
(f) The Company shall have executed and delivered all Transactional Agreements
to which the Company it is a party.
 
(g) Buyer shall have completed the sale of its debt and/or equity securities in
a private placement which is exempt from registration under the Securities Act
in which the gross proceeds to Buyer equal or exceed fourteen million dollars
($14,000,000.00) (the “Financing”);
 
(h) The Escrow Agent and the Stockholders Agent (as define in Section 7.4) shall
have executed and delivered the Escrow Agreement in substantially the form
attached hereto as Exhibit I (the “Escrow Agreement”);


(i) Craig Scantlin and Brent Scantlin shall have entered into an Employment
Agreement with Buyer.
 
(j)  C. Frank Scantlin shall have entered into a Non Competition Agreement with
Buyer 


(k)  Each Employment and Noncompetition Agreement and the Escrow Agreement shall
be in full force and effect.
 
(l)  Buyer’s due diligence investigation of the Company shall have been
completed to Buyer's sole satisfaction; provided, however, that if Buyer has not
notified the Company of the failure of this condition within fifty (50) days
after the date of this Agreement, the condition set forth in this section shall
be deemed to have been
satisfied.


(m) The Company Audited Financial Statements shall have been completed;
 
(n) The business of the Company shall have been conducted in all material
respects only in the Ordinary Course of Business consistent with past practice
and the Company shall not have taken any of the actions set forth in Section 5.2
hereof except as contemplated by this Agreement or with the prior written
consent of the Buyer.
 
(o) The Company shall have delivered the Closing Date Balance Sheet (as defined
in Exhibit A hereto).
 
(p)  The Company shall have provided evidence satisfactory to Buyer that it has
distributed and disposed of the assets set forth on Section 6.2(p) of the
Company Disclosure Schedule.
 
26

--------------------------------------------------------------------------------


 
Section 6.3 Additional Conditions to the Company’s Obligation to Consummate the
Stock Purchase. The Company’s and the Stockholders’ obligation to consummate the
Stock Purchase and to take the other actions required to be taken by the Company
and the Stockholders at the Closing shall be subject to the satisfaction, at or
prior to the Closing, of each of the following conditions (any of which may be
waived by the Company and the Stockholders, in whole or in part):
 
(a) The Exchange Agent shall have received the Cash Consideration, the Note
Consideration and the Stock Consideration;


(b) The Company and the Stockholders shall have received the following
documents:
 
(i) a certificate, duly executed by Buyer, certifying that (A) each of the
representations and warranties made by Buyer in this Agreement and in the other
Transactional Agreements is accurate in all respects as if made as of the date
of the Closing (provided that such representations and warranties which are by
their express provisions made as of a specific date need to be accurate only as
of such date specific date), except to the extent that any failures of such
representations and warranties to be accurate, in the aggregate, would not have,
or reasonably be expected to have a material adverse effect on Buyer
(disregarding for these purposes any materiality or material adverse effect
qualifications therein contained), (B) each of the covenants and obligations
that Buyer is required to have complied with or performed pursuant to this
Agreement or any of the other Transactional Agreements at or prior to the
Closing has been duly complied with and performed in all material respects, and
(C) each of the conditions set forth in Section 6.3 has been satisfied in all
respects;


(ii) a certificate of good standing of the Buyer from the State of Delaware as
of the most recent practicable date: and
 
(iii) such other documents as the Company and the Stockholders may request in
good faith for the purpose of (A) evidencing the accuracy of any representation
or warranty made by Buyer (B) evidencing the compliance by Buyer with, or the
performance by Buyer, any covenant or obligation set forth in this Agreement or
any of the other Transactional Agreements, (C) evidencing the satisfaction of
any condition set forth in Section 6.1 or this Section 6.3, or (D) otherwise
facilitating the consummation or performance of any of the Transactions.
 
(c) All material consents, waivers, approvals, authorizations or orders required
to be obtained, and all filings required to be made, by the Buyer for the
authorization, execution and delivery of this Agreement and the consummation by
each of them respectively of the transactions contemplated hereby shall have
been obtained and made by the Buyer.
 
(d) Each of the representations and warranties made by Buyer in the Agreement
are true and accurate in all respects as of the Closing (provided that such
representations and warranties which are by their express provisions made as of
a specific date need to be accurate only as of such date specific date), except
to the extent that any failures of such representations and warranties to be
accurate, in the aggregate, would not have, or reasonably be expected to have a
material adverse effect on Buyer (disregarding for these purposes any
materiality or material adverse effect qualifications therein contained), and
all covenants and obligations that the Buyer is required to have complied with
or performed pursuant to this Agreement or any of the Transaction Documents at
or prior to Closing have been duly complied with or performed in all material
respects;


(e) Buyer shall have executed and delivered the Lease Agreements; and


(f) Buyer shall have executed and delivered the consent to Closing the Books
election for the S. corporation tax return provided in Section 9.3 and Exhibit
9.3.
 
ARTICLE 7 
 
ESCROW AND INDEMNIFICATION
 
Section 7.1 Indemnification. From and after the Closing Date and subject to the
limitations contained in Sections 7.2, each of the Stockholders (the
“Indemnifying Parties”) shall, jointly and severally, indemnify and hold Buyer
harmless against any loss, expense, liability or other damage, including
reasonable attorneys’ fees, to the extent of the amount of such loss, expense,
liability or other damage (collectively, “Damages”) that Buyer has incurred by
reason of the breach or alleged breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or in
any document, schedule or certificate delivered by the Company pursuant hereto
but in no event shall any Damages be payable by the Indemnifying Parties under
this sentence in excess of $1,250,000 (the “Damages Cap” except as follows: (i)
with respect to damages that Buyer has incurred by reason of the breach or
alleged breach by the Company of the representations and warranties set out in
Section 2.3 (Capitalization; Ownership of Stock) or Section 2.14 (Tax Matters)
the Damages Cap shall be $3,000,000). In addition, each Indemnifying Party shall
be fully liable to the Buyer for any actual Damages incurred by Buyer relating
to such Indemnifying Party’s willful misconduct or fraud in connection with the
representations and warranties set forth herein or in any document delivered by
such Indemnifying Party to the Buyer, and the transactions contemplated under
this Agreement and in connection with the Stock Purchase without limitation to
the Damages Cap; provided, however, in no event shall any Indemnifying Party be
liable for such willful misconduct or fraud of another Indemnifying Party.
 
27

--------------------------------------------------------------------------------


 
Section 7.2 Damage Threshold. Notwithstanding the foregoing, the Indemnifying
Parties shall have no liability under Section 7.1 unless the amount for any
individual claim for Damages exceeds $5,000 (the “Individual Threshold”) and
until the aggregate amount of Damages for all such claims in excess of $250,000
has been incurred (the “Damages Threshold”); provided, however, that after the
Damage Threshold has been reached, Buyer shall be entitled to indemnification
for any and all Damages incurred since the Closing Date.
 
Section 7.3 Indemnification Procedures. Upon Buyer becoming aware of a fact,
condition or event that constitutes a claim for Damages under Section 7.1 above,
if such a claim is to be made, Buyer will with reasonable promptness and
specificity notify the Stockholders’ Agent (as defined below) in writing of such
fact, condition or event. The failure to notify the Stockholders’ Agent under
this Section 7.3 shall not relieve any of the Stockholders of any liability that
it may have to Buyer except and to the extend that such failure to notify shall
have resulted in a waiver of any lawful and valid affirmative defense to any
third-party claim or otherwise materially prejudices the Stockholders in
connection with the administration or defense of such third-party claim
 
Section 7.4 Stockholders’ Agent.
 
(a) Craig Scantlin is constituted and appointed as agent (the “Stockholders’
Agent”) for and on behalf of the Stockholders to give and receive notices and
communications, to object to such deliveries, to agree to, negotiate, enter into
settlements and compromises of, and demand arbitration and comply with orders of
courts and awards of arbitrators with respect to such claims, and to take all
actions necessary or appropriate in the judgment of the Stockholders’ Agent for
the accomplishment of the foregoing. Such agency may be changed by the holders
of a majority in interest of the Company Stock from time to time upon not less
than ten (10) days’ prior written notice to Buyer. No bond shall be required of
the Stockholders’ Agent, and the Stockholders’ Agent shall receive reasonable
compensation for services, fees and expenses incurred in good faith arising out
of or in connection with the acceptance or administration of his duties under
this Agreement, such compensation, fees and expenses due from the other
Stockholders. Notices or communications to or from the Stockholders’ Agent shall
constitute notice to or from each of the Stockholders. If the Stockholders’
Agent shall die, become disabled or otherwise be unable to fulfill his
responsibilities as agent of Stockholders, then Stockholders shall, within ten
days after such death or disability, appoint a successor agent and, promptly
thereafter, shall notify Buyer of the identity of such successor. Any such
successor shall become the “Stockholders’ Agent” for purposes of this Agreement.
If for any reason there is no Stockholders’ Agent at any time, all references
herein to the Stockholders’ Agent shall be deemed to refer to the Stockholders.
 
(b) The Stockholders’ Agent shall not be liable for any act done or omitted
hereunder as Stockholders’ Agent while acting in good faith, and any act done or
omitted pursuant to the advice of counsel shall be conclusive evidence of such
good faith. The Stockholders shall jointly and severally indemnify the
Stockholders’ Agent and hold him harmless against any loss, liability or expense
incurred without gross negligence or bad faith on the part of the Stockholders’
Agent and arising out of or in connection with the acceptance or administration
of his duties under this Agreement.
 
(c) The Stockholders’ Agent shall have reasonable access to information about
Company and Buyer and the reasonable assistance of Company’s and Buyer’s
officers and employees for purposes of performing its duties and exercising its
rights under this Article 7, provided that the Stockholders’ Agent shall treat
confidentially and not disclose any nonpublic information from or about Company
or Buyer to anyone (except on a need to know basis to individuals who agree to
treat such information confidentially).
 
28

--------------------------------------------------------------------------------


 
Section 7.5 Actions of the Stockholders’ Agent. A decision, act, consent or
instruction of the Stockholders’ Agent shall constitute a decision of all of the
Stockholders and shall be final, binding and conclusive upon each such
Stockholder, and Buyer may rely upon any decision, act, consent or instruction
of the Stockholders’ Agent as being the decision, act, consent or instruction of
each and every such Stockholder. The Buyer is hereby relieved from any liability
to any person for any acts done by them in accordance with such decision, act,
consent or instruction of the Stockholders’ Agent.


Section 7.6 Escrow Fund. As partial security for the indemnities in Section 7.1,
the Stock Consideration shall be deposited with the Escrow Agent within ten days
of the Closing, such deposit to constitute an escrow fund (the “Escrow Fund”) to
be governed by the terms set forth in this Article 7 and in the Escrow
Agreement. All claims upon the Escrow Fund, objections thereto and resolution of
any conflicts related to claims upon to the Escrow Fund shall be governed by and
conduction in accordance with Section 4 of the Escrow Agreement
 
Section 7.7 Claims. In the event Buyer becomes aware of a third-party claim
which Buyer believes may result in a demand against the Stockholders, Buyer
shall notify the Stockholders’ Agent of such claim, and the Stockholders’ Agent
and the Stockholders shall be entitled, at their expense, to participate in any
defense of such claim. Buyer shall have the right in its sole discretion to
settle any such claim; provided, however, that Buyer may not effect the
settlement of any such claim without the consent of the Stockholders’ Agent,
which consent shall not be unreasonably withheld. In the event that the
Stockholders’ Agent has consented to any such settlement, the Stockholders’
Agent shall have no power or authority to object to the amount of any claim by
Buyer against the Stockholders for indemnity with respect to such settlement,
unless such claim is in an amount in excess of any amount consented to by the
Stockholders’ Agent.
 
Section 7.8 Working Capital Adjustment.
 
(a) Immediately prior to the Closing Date, the Stockholders’ Agent shall cause
to be prepared and delivered to the Buyer and the Buyer shall have reviewed a
statement (the “Working Capital Statement”) setting forth the calculation of the
Closing Date Net Working Capital (as defined below). The “Closing Date Net
Working Capital” shall mean: (A) the sum of (i) cash and cash equivalents, (ii)
prepaid expenses (iii) the Eligible Accounts Receivable (as defined below) of
the Company earned prior to the Closing Date and collectible on or after the
Closing Date, and (iv) inventory all as reflected on the Closing Date Balance
Sheet, (B) with deduction for (i) the accounts payable and (ii) accrued
expenses. The Closing Date Net Working Capital shall include adjustments
increases or decreases on a dollar for dollar basis, as follows: (a) if the
equipment leases and equipment notes designated on Section 2.6(b) of the Company
Disclosure Schedule are more or less than $563,000 on the day immediately
preceding the Closing Date and (b) to the extent of equipment purchased since
January 31, 2007 less cash proceeds on equipment disposed of since January 31,
2007, without regard to excluded assets. The “Elibigle Accounts Receivable”
shall mean all receivables due and outstanding 90 days or less from the Closing
Date. The Working Capital Target shall mean $3,700,000.
 
(b) In the event that it is determined that the Closing Date Net Working Capital
is greater than the Working Capital Target (as defined above), the excess shall
be paid to Stockholders on a Pro Rata Basis (the “Stockholder Working Capital
Adjustment”). If the Closing Date Net Working Capital is less than the Working
Capital Target, then the amount shall be subtracted from the Cash Consideration
due Stockholders (the “Buyer Working Capital Adjustment”).
 
(c) It is understood and agreed that with respect to any Working Capital
Adjustment discussed in Section (b) above, only 80% of such Adjustment shall be
realized by Buyer or Stockholders, as applicable at Closing with the remaining
20% to be realized (i.e. paid by such party which owes a net adjustment to the
other party) 60 days after Closing (the “Final Adjustment Date”). Buyer and the
Stockholders Agent will jointly determine whether any adjustments are required
to the Working Capital Statement resulting in adjustments to the Working Capital
Adjustments in Section (b) above.


(d) Collections after the Closing Date of all accounts receivable of the Company
earned prior to the Closing Date which are not Eligible Accounts Receivable
shall be paid to Stockholders on a Pro Rata Basis, monthly, as collections are
received by the Company. The Company shall diligently pursue collection of any
such accounts receivable after the Closing Date, and shall not write off,
forgive, or otherwise reduce or offset any such accounts receivable without the
consent of the Stockholders. The Company, at its option, may assign any such
accounts receivable that remain uncollected after the first anniversary of the
Closing Date to the Stockholders with full right of collection.
 
29

--------------------------------------------------------------------------------


 
ARTICLE 8
 
TERMINATION
 
Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date, as follows:
 
(a) by mutual written consent of Buyer and the Company;
 
(b) by either Buyer or the Company if the Stock Purchase shall not have been
consummated by October 16, 2007 (the “Termination Date”), provided that the
right to terminate this Agreement under this Section 8.1(b) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been a principal cause of or resulted in the failure of the Stock
Purchase to occur on or before such date and such action or failure to act
constitutes a material breach of this Agreement;
 
(c) by either Buyer or the Company if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a non-appealable final order, decree or ruling or taken any other action,
in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the Stock Purchase, except if the party relying on such
order, decree or ruling or other action has not complied with its obligations
under Section 5.5;
  
(d) by Buyer or the Company, upon a breach of any representation, warranty,
covenant or agreement on the part of the Company or Buyer, respectively, set
forth in this Agreement such that the conditions set forth in Section 6.2(e) or
Section 6.3(d), respectively, would not be satisfied, provided, that if such
breach is curable through the exercise of commercially reasonable efforts, then
the other party may not terminate pursuant to this Section 8.1(d) in respect of
such breach if such breach is curable and shall have been cured within 30 days
following notice by the other party of such breach, provided the breaching party
continues to use commercially reasonable efforts to cure such breach during the
30 day period (it being understood that (i) the other party may not terminate
this Agreement pursuant to this Section 8.1(d) after notice of such breach if
such breach shall have been cured within 30 days or the party seeking to
terminate shall then be in material breach of this Agreement and (ii) no cure
period shall be required for a breach which by its nature cannot be cured).


(e) In the event that the Company directly or indirectly, through any officer,
employee, director, representative, parent, affiliate, broker, advisor or agent
(i) seeks, solicits, initiates or encourages the submission of any inquiry,
proposal or offer from any corporation, or any lender, partnership, person or
other entity or group relating to any acquisition or purchase of the assets of
the Company, or exchange offer, merger, reverse merger, consolidation, business
combination, recapitalization, spin-off, liquidation, dissolution, or similar
transaction involving, directly or indirectly, Company (each an "Acquisition
Proposal"); or (ii) participates or cooperates in or pursues any discussions or
negotiations regarding any Acquisition Proposal or furnishes to any person or
entity information concerning the Company for any Acquisition Proposal; the
Company shall be obligated to reimburse Buyer for all reasonable out-of-pocket
costs and expenses incurred in connection with this transaction up to a maximum
of $150,000.
 
Section 8.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement shall forthwith become void
and there shall be no liability on the part of any party hereto or any of its
affiliates, directors, officers or Stockholders except (i) as set forth in
Section 8.1 (e) and Section 8.3, and (ii) nothing herein shall relieve any party
from liability for any willful breach hereof or willful or intentional
misrepresentations.
  
Section 8.3 Fees and Expenses.  Except as other in set forth in Section 8.1(e)
above, whether or not the Stock Purchase is consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including the fees and disbursements of counsel, financial advisors and
accountants, shall be paid by the party incurring such costs and expenses;
provided, however, that 50% of the fees charged by the Company’s auditor in
connection with the preparation of the Company Audited Financial Statements
shall be paid for by Buyer and provided further that if the Closing Date of the
Stock Purchase occurs after August 22, 2007 then Buyer shall be responsible for
100% of the fees charged by the Company’s auditor in connection with preparation
of the Company Audited Financial Statements. Further, Sellers and Company agrees
that all professional fees and expenses related to the Stock Purchase shall be
paid on or before the Closing Date.
 
30

--------------------------------------------------------------------------------


 
Section 8.4 Termination Fee.


(a) In the event the Stock Purchase is not consummated within 61 days of the
date of this Agreement for any reason other than (i) termination of this
Agreement pursuant to Section 8.1(a), or (ii) termination of this Agreement by
Buyer pursuant to Section 8.1(c), Section 8.1(d) or Section 8.1(e), Buyer shall
pay the Company a termination fee of $150,000, provided the Company is not
material breach of this Agreement and the Company has exercised its right of
termination under this Agreement pursuant to Section 8.1(b). Such termination
fee shall be paid in four equal installments of $37,500, with the first
installment due and payable within 4 business days of termination of the
Agreement and the remaining installments to be paid on the four, eight and
twelve month anniversary of the termination date.


(b) In the event the Stock Purchase is not consummated within 61 days of the
date of this Agreement for any reason other than (i) termination of this
Agreement pursuant to Section 8.1(a), or (ii) termination of this Agreement by
the Company pursuant to Section 8.1(c), the Company shall pay Buyer a
termination fee of $150,000, provided the Buyer is not in material breach of
this Agreement and Buyer has exercised its right of termination under this
Agreement pursuant to Section 8.1(b). Such termination fee shall be paid in four
equal installments of $37,500, with the first installment due and payable within
4 business days of termination of the Agreement and the remaining installments
to be paid on the four, eight and twelve month anniversary of the termination
date.


ARTICLE 9 
 
MISCELLANEOUS PROVISIONS
 
Section 9.1 Survival of Representations and Covenants. All representations,
warranties, covenants and agreements of the Company and the Stockholders
contained in this Agreement shall survive the Closing and any investigation at
any time made by or on behalf of Buyer until the end of the [twelfth] month
following the Closing Date (the “Expiration Date”), except for fraud provided
that such survival for fraud shall be specific to each incident and shall
otherwise vitiate the Expiration Date, and provided further that the
representations and warranties set out in Section 2.14 (Tax matters) shall
survive until the expiration of the statute of limitations applicable thereto.
All representations, warranties, covenants and agreements of Buyer contained in
this Agreement shall survive until the Closing Date, except for covenants and
agreements which by their terms must be performed after the Closing Date.
 
 
Section 9.2 Transfer Taxes. Each Stockholder shall be individually responsible
for his, her or its respective sales, use and transfer taxes, including but not
limited to any value added, stock transfer, gross receipts, stamp duty and real,
personal or intangible property transfer taxes, due by reason of the
consummation of the Transactions, including but not limited to any interest or
penalties in respect thereof.
 
 
Section 9.3 Tax Returns. Each Stockholder and Buyer shall cooperate in
connection with the preparation, execution and filing of all Tax Returns and
shall make themselves available in a timely manner to execute such Tax Returns.
Stockholders and Buyer agree to consent to and join in filing an Election To
Close Books Upon S-Corporation Termination pursuant to Code §1362(e)(3) and
Regs. §1.1362-6(b)(1), substantially in the form set out as Exhibit 9.3, for the
federal income tax returns of the Company for 2007 which shall consist of a an
S-corporation tax return for the period from January 1, 2007 to the Closing Date
and a C-corporation tax return for the period from the Closing Date to the end
of the tax year. Stockholders shall prepare the S corporation tax return at
their expense and Buyer shall prepare the C corporation tax return at Buyer’s
expense.
 
31

--------------------------------------------------------------------------------


 
Section 9.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally, one day after being
delivered to an overnight courier or when telecopied (with a confirmatory copy
sent by overnight courier) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
 
if to the Company:
 
Sunbelt Machine Works Corporation
13411 Redfish Lane
Stafford, Texas
Attention: President
Telefax: (650) 596-0503
 
with a copy to:
 
The Shanks Law Firm
5300 Memorial Dr., Suite 800
Houston, Texas  77007-8248
Attention: Rick Shanks, Esq
Telefax: (713) 803-1091


And


Isaacks & Associates, Ltd., L.L.P.
12777 Jones Road, Suite 100
Houston, TX 77070-4624
Attention: Wayne Isaacks, Esq.
Telefax: (281) 807-6173
 
if to Buyer:
 
Shumate Machine Works, Inc.
12060 FM 3083
Conroe, Texas 77301
Attention: Chief Executive Officer
Telefax: (936) 539-9396
 
with a copy to:
 
Spectrum Law Group LLP
1900 Main Street, Suite 125
Irvine, California 92614
Attention: Marc Indeglia, Esq.
Telefax: (949) 851-5940


if to the Stockholders:
 
at each of their addresses set forth in Schedule 1.
 
Section 9.5 Time of the Essence. Time is of the essence in the performance of
each of the terms hereof with respect to the obligations and rights of each
party hereto.
 
Section 9.6 Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
Section 9.7 Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.
 
32

--------------------------------------------------------------------------------


 
Section 9.8 Governing Law. This Agreement shall be construed in accordance with
and governed by the internal laws of the State of Texas without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Texas to the rights
and duties of the parties.
 
Section 9.9. Arbitration. The parties agree that any dispute, controversy or
claim, whether based on contract, tort, statute, discrimination, retaliation, or
otherwise, relating to, arising from or connected in any manner to this
Agreement, or to the alleged breach of this Agreement, shall, upon timely
written request of either party be submitted to and resolved by binding
arbitration. The arbitration shall be conducted in Houston, Texas. The
arbitration shall proceed in accordance with the National Rules of the American
Arbitration Association ("AAA") in effect at the time the claim or dispute
arose, unless other rules are agreed upon by the parties. Unless otherwise
agreed to by the parties in writing, the arbitration shall be conducted by one
arbitrator who is a member of the AAA and who is selected pursuant to the
methods set out in the National Rules of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, to
enforce an arbitration award, and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator's findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. Each party will pay its own attorneys fees and other
costs incurred by their respective attorneys.


Section 9.10 Waiver.
 
(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise or waiver of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.
 
(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
Section 9.11 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Buyer, the Company and the Stockholders.
 
Section 9.12 Severability. In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
 
Section 9.13 Entire Agreement. The Transactional Agreements (including Schedules
and Exhibits thereto) set forth the entire understanding of the parties relating
to the subject matter thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter thereof.
 
Section 9.14 Indemnification of Officers and Directors. All rights to
indemnification existing in favor of those Persons who are officers and
directors of the Company as of the date of this Agreement (the “Indemnified
Officers and Directors”) for their acts and omissions occurring prior to the
Closing Date (other than any obligations arising in connection with the Stock
Purchase and this Agreement), as provided in the articles of incorporation or
bylaws of the Company and as provided in the indemnification agreements between
the Company and the Indemnified Officers and Directors (as in effect as of the
Closing Date) in the forms disclosed by the Company to the Buyer, or adopted by
agreement between the Company and the Buyer prior to Closing, shall survive the
Closing and shall be observed by the Company, and the Buyer to the fullest
extent available under Texas law for a period of twelve months from the Closing
Date.
 
33

--------------------------------------------------------------------------------


 
Section 9.15 Construction.
 
(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.
 
[Signature page follows]
 
34

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties to this Agreement has executed or caused
this Agreement to be executed as of the date first above written.
 


“BUYER”
     
SHUMATE INDUSTRIES, INC.,
 
a Delaware corporation
         
By:
   

--------------------------------------------------------------------------------

         
“COMPANY”
“STOCKHOLDERS”
   
SUNBELT MACHINE WORKS CORPORATION,
Signatures Appear on Schedule 1
a Texas corporation
         
By:
     

--------------------------------------------------------------------------------

     
Solely with respect to Section 9.14:
     

--------------------------------------------------------------------------------

 
C. Frank Scantlin, director
         

--------------------------------------------------------------------------------

 
Craig Scantlin, President, Secretary, director
         

--------------------------------------------------------------------------------

 
J. Brent Scantlin, Vice President ,Treasurer, director
 

 
35

--------------------------------------------------------------------------------


 
SCHEDULE 1


STOCKHOLDERS



Signature of Stockholder
Shares Owned
       

--------------------------------------------------------------------------------

 
C. Frank Scantlin
Address:
437.5
   
C. Craig Scantlin
2001 Investment Trust
299.7
   
By:
   

--------------------------------------------------------------------------------

 
Name: C. Craig Scantlin
Title: Trustee
Address:
     
J. Brent Scantlin
2001 Investment Trust
174.8
       
By:
   

--------------------------------------------------------------------------------

 
Name: J. Brent Scantlin
Title: Trustee
Address:
         
Tammy Scantlin Erskine
2001 Investment Trust
88.0
       
By:
   

--------------------------------------------------------------------------------

 
Name: Tammy Scantlin Erskine
Title: Trustee
Address:
 

 
36

--------------------------------------------------------------------------------


 
INDEX OF EXHIBITS AND SCHEDULES
 
Exhibits: 
 
A.
Certain Definitions
   
B.
Form of Note
   
C.
Form of Letter of Transmittal
   
D.
Unaudited Interim Balance Sheet of the Company
   
E.
Form of Non-Competition Agreement
   
F.
Form of Employment Agreement
   
G.
Form of Lease
   
H.
Form of Opinion of Company Counsel
   
I.
Form of Escrow Agreement
   
J.
Working Capital Statement
   

 
Schedules: 
 
37

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
 
Agreement. “Agreement” shall mean the Stock Purchase Agreement to which this
Exhibit A is attached (including the Company Disclosure Schedule and all
Exhibits), as it may be amended from time to time.
 
Alternative Transaction. means any of the following: (i) a transaction pursuant
to which any person (or group of persons) other than Buyer or its affiliates (a
“Third Party”) seeks to acquire, directly or indirectly, more than ten percent
(10%) of the outstanding shares of capital stock of the Company, whether from
the Company or pursuant to a tender offer or exchange offer or otherwise, (ii) a
merger or other business combination involving the Company pursuant to which any
Third Party acquires more than ten percent (10%) of the outstanding equity
securities of the Company or the entity surviving such merger or business
combination, (iii) any other transaction pursuant to which any Third Party
acquires control of all or substantially all of the assets of the Company
(including for this purpose the outstanding equity securities of the Company’s
subsidiaries), (iv) the adoption by the Company of a plan of liquidation, the
declaration or payment by the Company of an extraordinary dividend on any of its
shares of capital stock or the effectuation by the Company of a recapitalization
or other type of transaction that would involve either a change in the Company’s
outstanding capital stock or a distribution of assets of any kind to the holders
of such capital stock, (v) the issuance by the Company of shares of capital
stock to the public or (vi) the repurchase by the Company or any of its
subsidiaries of shares of the Company’s capital stock representing at least ten
percent (10%) or more of the aggregate voting power of all voting securities of
the Company; provided, however, that the definition of “Alternative Transaction”
shall not include a transaction completed for equity financing purposes.


Buyer.“Buyer” shall have the meaning specified in the first paragraph of the
Agreement.
 
Closing.“Closing” shall have the meaning specified in Section 1.5 of the
Agreement.
  
Closing Date.“Closing Date” shall have the meaning specified in Section 1.5 of
the Agreement.
 
Closing Date Balance Sheet.“Closing Date Balance Sheet” shall mean the unaudited
balance sheet of the Company dated as of the Closing Date, that has been
prepared in accordance with GAAP (except that the Closing Date Balance Sheet may
omit footnotes and other presentation items that may be required by GAAP
consistently applied on a basis consistent with the Company Audited Financial
Statements (as defined in Section 2.4(a) hereof)) and shall be calculated in a
manner consistent with the Working Capital Statement.
 
Code. The Internal Revenue Code of 1986, as amended.
 
Company. The “Company” shall have the meaning specified in the first paragraph
of the Agreement and shall also be deemed to include all predecessor entities,
including, without limitation, Scantlin Machine Works, Ltd. which was merged
with and into Sunbelt Machine Works Corporation on April 18, 2007.
 
Company Common Stock.“Company Common Stock” shall mean shares of Class A common
stock, $1.00 par value per share, of the Company.
 
Company Contract.“Company Contract” shall mean any Contract:
 
(a) to which Company is a party;
 
(b) by which the Company or any of its assets is or may become bound or under
which the Company has, or may become subject to, any obligation; or
 
(c) under which the Company has or may acquire any right or interest.
 
38

--------------------------------------------------------------------------------


 
Company Disclosure Schedule. “Company Disclosure Schedule” shall have the
meaning specified in Article 2 of the Agreement.
 
Company Material Adverse Effect. shall mean any change, event or effect that is
materially adverse to the business, assets (whether tangible or intangible),
liabilities, operations, results of operations, condition (financial or
otherwise), or capitalization of the Company; provided, however, that any
adverse change directly attributable to conditions affecting the industry in
which the Company has material operations as a whole or the U.S. economy as a
whole shall not be deemed a Company Material Adverse Effect so long as such
conditions do not adversely affect the Company in a manner disproportionate to
other companies in the same industry. 


Company Returns. “Company Returns” shall have the meaning specified in Section
2.14(b) of the Agreement.
  
Company Stock Options. shall mean all issued and outstanding options (including
commitments to grant options, but excluding Company Warrants) to purchase or
otherwise acquire Company Common Stock (whether or not vested) held by any
person or entity.
 
Company Warrants. shall mean any issued and outstanding warrants to purchase
Company Common Stock that are not exercised or cancelled prior to the Closing
Date.
 
Confidentiality Agreement.“Confidentiality Agreement” means Section 12 of that
certain Letter of Intent dated April 24, 2007 executed between Buyer and the
Company.
 
Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
 
Contract. “Contract” shall mean, with respect to any Person, any legally binding
written, oral, implied or other agreement, contract, understanding, arrangement,
instrument, note, guaranty, indemnity, representation, warranty, deed,
assignment, power of attorney, certificate, purchase order, work order,
insurance policy, benefit plan, commitment, covenant, assurance, obligation,
promise or undertaking of any nature to which such Person is a party or by which
its properties or assets maybe bound or affected or under which it or its
business, properties or assets receive benefits.
  
Damages. “Damages” shall have the meaning specified in Section 7.1 of the
Agreement.
 
Damages Cap. “Damages Cap” shall have the meaning specified in Section 7.1 of
the Agreement.


Damages Threshold. “Damages Threshold” shall have the meaning specified in
Section 7.2 of the Agreement.


Defined Benefit Plan. “Defined Benefit Plan” shall mean either a plan described
in Section 3(35) of ERISA or a plan subject to the minimum funding standards set
forth in Section 302 of ERISA and Section 412 of the Code.
 
Employee Benefit Plan. “Employee Benefit Plan” shall have the meaning specified
in Section 3(3) of ERISA.
 
Employment and Noncompetition Agreement.“Employment and Noncompetition
Agreement” shall have the meaning specified in Section 5.9 of the Agreement.
 
Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, licensee, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).
 
39

--------------------------------------------------------------------------------


 
Entity. “Entity” shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.
 
Environmental Law. “Environmental Law” shall mean any federal, state, local or
foreign Legal Requirement relating to pollution or protection of human health or
the environment.
 
ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate. “ERISA Affiliate” shall mean any Person that is, was or would
be treated as a single employer with the Company under Section 4001 of ERISA or
Section 414(b), (c), (m) or (o) of the Code.
 
Escrow Agent. shall mean Signature Bank, or another institution acceptable to
Buyer and the Stockholders’ Agent
 
Escrow Agreement. “Escrow Agreement” shall have the meaning specified in Section
6.2(h) of the Agreement.
 
Escrow Fund. “Escrow Fund” shall have the meaning specified in Section 7.6 of
the Agreement.


Exchange Agent. “Exchange Agent” shall have the meaning specified in Section
1.3(a) of the Agreement.
 
Expiration Date.“Expiration Date” shall have the meaning specified in Section
9.1 of the Agreement.
  
GAAP. shall mean United States generally accepted accounting principles.
 
Governmental Authorization. “Governmental Authorization” shall mean any:
 
(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise delivered by or under the authority
of any Governmental Body or pursuant to any Legal Requirement; or
 
(b) right under any Contract with any Governmental Body.
 
Governmental Body.“Governmental Body” shall mean any:
 
(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;
 
(b) federal, state, local, municipal, foreign or other government;
 
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal);
 
(d) multinational organization or body; or
 
(e) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, Judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
 
Hazardous Material. “Hazardous Material” shall mean any substance, chemical,
waste or other material which is listed, defined or otherwise identified as
hazardous, toxic or dangerous under any applicable law; as well as any
petroleum, petroleum product or by-product, crude oil, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas useable for fuel, and “source,”
“special nuclear,” and “by-product” material as defined in the Atomic Energy Act
of 1954, 42 U.S.C. §§ 2011 et seq.
 
40

--------------------------------------------------------------------------------


 
Leased Premises. “Leased Premises” shall have the meaning specified in Section
2.6(d) of the Agreement.  
 
Legal Requirement.“Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
specification, determination, decision, opinion or interpretation that is or has
been issued, enacted, adopted, passed, approved, promulgated, made, implemented
or otherwise put into effect by or under the authority of any Governmental Body.
 
Letter of Transmittal.“Letter of Transmittal” shall have the meaning specified
in Section 1.3(c) of the Agreement.
 
Liability. “Liability” shall mean any debt, obligation, duty or liability of any
nature including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability, regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.
 
Lien. shall mean any lien, pledge, charge, claim, mortgage, security interest or
other encumbrance of any sort.
 
Material Consents. “Material Consents” shall have the meaning specified in
Section 6.2(c) of the Agreement.
 
Multiemployer Plan. shall mean any Pension Plan (as defined herein) that is a
“multiemployer plan,” as defined in Section 3(37) of ERISA.
 
Order. “Order” shall mean any:
 
(a) order, judgment, injunction, edict, decree, ruling, pronouncement,
determination, decision, opinion, verdict, sentence, subpoena, writ or award
that is issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental Body or
any arbitrator or arbitration panel; or
 
(b) Contract with any Governmental Body that is entered into in connection with
any Proceeding.
 
Ordinary Course of Business. An action taken by or on behalf of the Company
shall not be deemed to have been taken in the “Ordinary Course of Business”
unless:
 
(a) such type of action is recurring in nature, consistent with the Company’s
past practices and taken in the ordinary course of the Company’s normal day to
day operations;
 
(b) such action is not required to be authorized by the Company’s Stockholders,
the Company’s board of directors or any committee of the Company’s board of
directors and does not require any other separate or special authorization of
any nature; and
 
Person. “Person” shall mean any individual, Entity or Governmental Body.
 
Plans.“Plans” shall have the meaning specified in Section 2.16(a) of the
Agreement.


Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel.
 
41

--------------------------------------------------------------------------------


 
Proprietary Asset. “Proprietary Asset” shall mean any patent, patent
application, trademark (whether registered or unregistered and whether or not
relating to a published work), trademark application, trade name, fictitious
business name, service mark (whether registered or unregistered), service mark
application, copyright (whether registered or unregistered), copyright
application, trade secret, know how, franchise, system, computer software,
invention, design, blueprint, proprietary product, technology, proprietary right
or other intellectual property right.
 
Pro Rata Portion. shall mean, with respect to each Stockholder, the quotient
obtained by dividing (i) the number of shares held by such Stockholder set forth
opposite such Stockholder’s name on Schedule 1 hereto, by (ii) the total number
of Shares.
 
Related Party. Each of the following shall be deemed to be a “Related Party”:
 
(a) each individual who is, or who has at any time been, an officer of the
Company or a predecessor thereto;
 
(b) each child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in law, daughter-in-law,
brother-in-law, or sister-in-law of each of the individuals referred to in
clause “(a)” above, including adoptive relationships;
 
(c) any Entity (other than the Company) in which any one of the Persons referred
to in clauses “(a)” or “(b)” above holds (or in which more than one of such
individuals collectively hold), beneficially or otherwise, a material voting,
proprietary or equity interest.
 
Representatives. “Representatives” of a specified party shall mean officers,
directors, employees, attorneys, accountants, advisors and representatives of
such party. The Related Parties shall be deemed to be “Representatives” of
Company.
 
Stockholder. shall have the meaning specified in the first paragraph of the
Agreement.
 
Stockholders’ Agent. “Stockholders’ Agent” shall have the meaning specified in
Section 7.4(a) of the Agreement.
  
Tax. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), (a) imposed, assessed or
collected by or under the authority of any Governmental Body, or (b) payable
pursuant to any tax sharing agreement or similar Contract.
 
Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
 
Termination Date.“Termination Date” shall have the meaning specified in Section
8.1(b) of the Agreement.
 
Total Consideration. “Total Consideration” shall have the meaning specified in
Section 1.2(c) of the Agreement.
 
42

--------------------------------------------------------------------------------


 
Transactional Agreements. “Transactional Agreements” shall mean:
 
(a) the Agreement;
 
(b) the Note;
 
(c) the Letter of Transmittal;
 
(d) the Employment Agreements;
 
(e) the Lease;


(f)  the Escrow Agreement and
 
(g) the Non Competition Agreement.
 
Transactions. “Transactions” shall mean (a) the execution and delivery of the
respective Transactional Agreements, and (b) all of the transactions
contemplated by the respective Transactional Agreements, including, without
limitation, the Stock Purchase, and the performance by Company, Buyer, the
Stockholders, and the other parties to the Transactional Agreements of their
respective obligations under the Transactional Agreements.
 
Unaudited Interim Balance Sheet. “Unaudited Interim Balance Sheet” shall have
the meaning specified in Section 2.4(b) of the Agreement.
 
Working Capital Statement. “Working Capital Statement” shall have the meaning
specified in Section 7.8 of the Agreement.
 
43

--------------------------------------------------------------------------------

